Exhibit 10.1

 

 

 

LOGO [g239390ex10_1covpg1.jpg]

CREDIT AGREEMENT

dated as of

September 30, 2011

by and among

JPMORGAN CHASE BANK, N.A.

and

ORION ASSET MANAGEMENT, LLC, as the Borrower

ORION ENERGY SYSTEMS, INC., as a Loan Guarantor

CLEAN ENERGY SOLUTIONS, LLC, as a Loan Guarantor

GREAT LAKES ENERGY TECHNOLOGIES, LLC, as a Loan Guarantor

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Definitions; Rules of Interpretation; Accounting Terms; GAAP      1       1.1
   Definitions      1       1.2    Rules of Interpretation      13       1.3   
Accounting Terms; GAAP      14       1.4    Loan Parties      14   

2.

   The Credit Facilities; Interest Rates; Fees      14       2.1    Loans     
14       2.2    Borrowing Procedures for Loans      15       2.3    Interest
Rates      15       2.4    Payments; Late Fee      16       2.5    Prepayments
     16       2.6    Alternate Rate of Interest      16       2.7    Increased
Costs      17       2.8    Taxes      18       2.9    Use of Proceeds      18   

3.

   Representations and Warranties      18       3.1    Organization;
Subsidiaries; Corporate Power      18       3.2    Authorization and Binding
Effect      19       3.3    Financial Statements      19       3.4    Litigation
     19       3.5    Restricted Payments      20       3.6    Indebtedness; No
Default      20       3.7    Ownership of Properties; Liens and Encumbrances   
  20       3.8    Tax Returns      20       3.9    Margin Stock      20      
3.10    Regulated Entities      20       3.11    ERISA Compliance      20      
3.12    No Burdensome Restrictions      21       3.13    Intellectual Property
     21       3.14    Environmental Matters      21       3.15    Solvency     
22       3.16    Accuracy of Information      22   

4.

   Conditions for Borrowing      23       4.1    On or Before the Closing Date
     23       4.2    On or Before Each Subsequent Borrowing Date:      25      
4.3    Conditions for Increase in Commitment      25   

5.

   Affirmative Covenants      26   

 

i



--------------------------------------------------------------------------------

   5.1    Financial Reporting      26       5.2    Books and Records;
Inspections      27       5.3    Insurance      27       5.4    Condition of
Property      27       5.5    Payment of Taxes      27       5.6    Compliance
with Law      27       5.7    Compliance with ERISA      28       5.8   
Compliance with Other Loan Documents      28       5.9    Notices      28      
5.10    Banking Relationship      29       5.11    Additional Collateral;
Further Assurances      29   

6.

   Negative Covenants      30       6.1    Restricted Payments      30       6.2
   Indebtedness      30       6.3    Contingent Obligations      30       6.4   
Operating Leases      30       6.5    Liens      30       6.6    Mergers      30
      6.7    Acquisitions, Advances and Investments      31       6.8    Lines
of Business; Fiscal Year      31       6.9    Disposition of Assets      31   
   6.10    Subsidiaries      32       6.11    Total Liabilities to Tangible Net
Worth Ratio      32       6.12    Funded Debt to EBITDA Ratio      32       6.13
   Debt Service Coverage Ratio      32       6.14    Transactions with
Affiliates      32       6.15    Government Regulation      32       6.16   
Rate Management Transactions      33   

7.

   Event of Default; Remedies      33       7.1    Events of Default      33   
   7.2    Remedies      35   

8.

   Guaranty      35       8.1    Guaranty      35       8.2    Guaranty of
Payment      35       8.3    No Discharge or Diminishment of Loan Guaranty     
35       8.4    Defenses Waived      36       8.5    Rights of Subrogation     
37       8.6    Reinstatement; Stay of Acceleration      37       8.7   
Information      37       8.8    Termination      37       8.9    Maximum
Liability      37       8.10    Contribution      38   

 

ii



--------------------------------------------------------------------------------

   8.11    Liability Cumulative      38    9.    Miscellaneous      38       9.1
   Survival of Representations and Warranties      38       9.2   
Indemnification      39       9.3    Expenses      39       9.4    Notices     
40       9.5    Setoff      40       9.6    Participations      40       9.7   
Titles      41       9.8    Severability      41       9.9    Parties Bound;
Waiver      41       9.10    Governing Law      42       9.11    Submission to
Jurisdiction; Service of Process      42       9.12    Waiver of Jury Trial     
42       9.13    Limitation of Liability      43       9.14    Counterparts     
43       9.15    Entire Agreement      43       9.16    Confidentiality      43
      9.17    USA PATRIOT Act Notification      44       9.18    Disclosure     
44   

EXHIBITS:     Exhibit A:   Form of Note   Exhibit B:   Financial Covenant
Compliance Certificate SCHEDULES:     Schedule 1:   Permitted Liens   Schedule
3.1:   Subsidiaries   Schedule 3.4:   Litigation   Schedule 3.5:   Restricted
Payments   Schedule 3.14:   Environmental Matters   Schedule 6.2:   Indebtedness
  Schedule 6.3:   Contingent Obligations   Schedule 6.7:   Investments

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of September 30, 2011 (as amended, restated, or
otherwise modified from time to time, this “Agreement”), is by and among
JPMORGAN CHASE BANK, N.A., a national banking association (the “Bank”), ORION
ASSET MANAGEMENT, LLC, a Wisconsin limited liability company (the “Borrower”),
ORION ENERGY SYSTEMS, INC., a Wisconsin corporation (“OES”), CLEAN ENERGY
SOLUTIONS, LLC, a Wisconsin limited liability company (“CES”), and GREAT LAKES
ENERGY TECHNOLOGIES, LLC, a Wisconsin limited liability company (“GLET” and
together with the Borrower, OES and CES, each individually, a “Loan Party” and
collectively, the “Loan Parties”).

Each of the Loan Parties and the Bank agree as follows:

1. Definitions; Rules of Interpretation; Accounting Terms; GAAP.

1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Affiliate” means, as to any Person, any other Person, directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (a) owns 10%
or more of any class of voting Equity Interests of the controlled Person or
(b) possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether by
ownership of Equity Interests, by contract or otherwise.

“Applicable Margin” means, for any day, with respect to any DBLR Loan, the rate
per annum equal to four percent (4.00%).

“Bank” means JPMorgan Chase Bank, N.A., a national banking association.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing Date” means each date on which a Loan is made by the Bank to the
Borrower.

“Business” has the meaning assigned to such term in section 3.14(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Milwaukee, Wisconsin and New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a DBLR Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in US Dollar deposits in the London interbank market.

“Capitalized Lease” means, as to any Person, any lease, the obligations under
which have been, or are required to be, recorded as a capital lease liability on
the consolidated balance sheet of that Person and its Consolidated Subsidiaries
under GAAP in effect as of the date of this Agreement.



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, as to any Person, at any date, the
obligations of such Person or any of its Consolidated Subsidiaries under
Capitalized Leases.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Neal Verfuerth, and his spouse and children (or trusts created for their
benefit), of Equity Interests representing more than fifty percent (50%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of OES; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of OES by Persons who were neither
(i) nominated by the board of directors of OES nor (ii) appointed by directors
so nominated; (c) the acquisition of direct or indirect Control of OES by any
Person or group other than Neal Verfuerth, and his spouse and children (or
trusts created for their benefit); (d) except as expressly permitted under the
terms of this Agreement, OES consolidates with or merges into another Person or
conveys, transfers or leases all or substantially all of its property to any
Person, or any Person consolidates with or merges into OES, in either event
pursuant to a transaction in which the outstanding Equity Interests of OES is
reclassified or changed into or exchanged for cash, securities or other
property; or (e) except as otherwise expressly permitted pursuant to section
6.7, OES shall cease to own and control, directly or indirectly, all of the
economic and voting rights associated with all of the outstanding Equity
Interests of the Borrower and each of the other Loan Parties and each of OES’s
other Subsidiaries or shall cease to have the power, directly or indirectly, to
elect all of the members of the board of directors of the Borrower and each of
the other Loan Parties and each of OES’s other Subsidiaries.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Bank with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Closing Date” means September 30, 2011.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Documents” means the documents described in section 4.1(b), and any
other document, instrument or agreement furnished by a Person to the Bank which
provides collateral, guarantees payment of, or grants a Lien upon property as
security, for the Obligations to the Bank.

“Commitment” means the aggregate principal amount of Loans which the Bank has
committed to make to the Borrower hereunder. For the period from the Closing
Date to but excluding the earlier of (a) September 30, 2012 and (b) the date on
which the Borrower provides evidence to the Bank that the conditions set forth
in section 4.3 have been satisfied, the Commitment is $5,000,000. On the date
that the Borrower provides evidence to the Bank that the conditions set forth in
section 4.3 have been satisfied until September 30, 2012, the Commitment is
$10,000,000.

“Consolidated Subsidiaries” means, as to any Person, Subsidiaries whose
financial statements are consolidated with those of such Person in accordance
with GAAP.

 

2



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any letter of
credit, banker’s acceptance, bank guaranty, surety bond and other similar
instruments issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Rate Management Transaction.

The amount of any Contingent Obligation shall (x) in the case of Guaranty
Obligations, be deemed equal to the lesser of (i) the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made or, if not stated or if indeterminable, the maximum reasonably anticipated
liability in respect thereof and (ii) the stated amount of the guaranty, (y) in
the case of Rate Management Transactions, equal the Termination Value in the
case of Rate Management Transactions under which a “termination event” or “event
of default” has occurred and, in all other cases, shall equal $0 and (z) in the
case of other Contingent Obligations, be deemed equal to the maximum reasonably
anticipated liability of the Person in respect thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Daily Borrowing LIBOR Rate” means, on any date of determination, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
the product of (a) the interest rate determined by the Bank by reference to the
Page to be the rate at approximately 11:00 a.m. London time, two Business Days
prior to the first Business Day of the month of such date of determination for
Dollar deposits with a maturity equal to one (1) month, multiplied by (b) the
Statutory Reserve Rate applicable to Dollar deposits in the London interbank
market with a maturity equal to one month.

“DBLR Loan” means any Loan under this Agreement when and to the extent that its
interest rate is determined by reference to the Daily Borrowing LIBOR Rate.

 

3



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, as to any Person, the relationship
expressed as a numeric ratio, between:

(a) (i) EBITDA, minus (ii) income taxes paid in cash, minus (iii) 50% of
depreciation expense,

and

(b) the sum of (i) interest expense paid in cash in respect of Indebtedness for
borrowed money, and (ii) scheduled principal payments made with respect to
Indebtedness for borrowed money;

all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period ending as of the end of the applicable
fiscal quarter.

“Default” means any act, event, condition or omission which, with the giving of
notice or lapse of time, would constitute an Event of Default if uncured or
unremedied.

“Default Rate” has the meaning assigned to such term in section 2.3(b).

“Dollar” or “$” means lawful currency of the United States of America.

“EBITDA” means, as to any Person and for any period as to which such amount is
being determined, the amount equal to (a) Net Income plus (b) to the extent
deducted in determining Net Income, (i) interest expense, (ii) amounts paid or
provided for in respect of income tax liability or taxes in lieu of income
taxes, (iii) depreciation and amortization expense, (iv) all non-cash charges,
minus (c) all non-cash income and revenue, all as determined, without
duplication, for such Person and its Consolidated Subsidiaries for such period.
For the purposes of calculating EBITDA for any period, if during such period the
applicable Person or any of its Subsidiaries shall have made an Acquisition or a
Disposition (in each case as defined below), EBITDA for such period shall be
calculated after giving pro forma effect thereto on the date such Acquisition or
Disposition occurred. For purposes hereof, “Acquisition” means any transaction
or series of related transactions resulting in (a) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition of in excess of 50% of the Equity Interests of any
Person or (c) a merger or consolidation or any other combination with another
Person (other than OES or any of its Subsidiaries). For purposes hereof,
“Disposition” means any transaction or series of related transactions resulting
in the disposition by OES or any of its Subsidiaries of (a) all or substantially
all of the assets of OES or any of its Subsidiaries, or of any business or
division of OES or any of its Subsidiaries, or (b) all of the Equity Interests
of a Subsidiary owned by OES and/or its Subsidiaries to a Person that is not a
Subsidiary.

“Environmental Laws” means all federal, state and local laws including statutes,
regulations, ordinances, codes, rules and other governmental restrictions and
requirements relating to the discharge of air pollutants, water pollutants or
process waste water or otherwise relating to the environment or hazardous
substances including the Federal Solid Waste Disposal Act, the Federal Clean Air
Act, the Federal Clean Water Act, the Federal Resource Conservation and Recovery
Act of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, regulations of the Environmental Protection Agency,
regulations of the Nuclear Regulatory Commission and regulations of any state
department of natural resources or state environmental protection agency now or
at any time hereafter in effect.

 

4



--------------------------------------------------------------------------------

“Equity Interest” means, as to any Person, any share, capital stock, limited
liability company membership interest, partnership interest or other interest
representing equity in, or ownership of, such Person.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Loan Parties within the meaning of
section 414(b) or (c) of the Code (and sections 414(m) and (o) of the Code for
purposes of provisions relating to section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Loan Parties or any ERISA Affiliate from a Pension Plan
subject to section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Loan Parties or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization within the meaning of Section 4241 of ERISA; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which is reasonably expected to constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under section 4007 of ERISA, upon any of the Loan Parties
or any ERISA Affiliate.

“Event of Default” means the occurrence of any of the events described in
section 7.1.

“Excluded Assets” means all OTA Assets other than the OTA Financed Assets.

“Excluded Taxes” means, with respect to the Bank or any other recipient of any
payment to be made by or on account of any obligation of any of the Loan Parties
under the Loan Documents, (a) taxes imposed on (or measured by) its net income
(however denominated), and franchise taxes imposed on it (in lieu of income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of the Bank, in which its applicable lending office is
located or (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Bank is
located.

“Finance Receivables” means any receivables or other financial assets, whether
evidenced by or arising under notes, leases, contracts or otherwise, originated
by or payable to OES or any of its Subsidiaries, including all related
collateral and assets.

“Financial Covenant Compliance Certificate” means a certificate substantially in
the form of Exhibit B attached hereto.

 

5



--------------------------------------------------------------------------------

“Funded Debt” means, as to any Person, Indebtedness (including Subordinated
Debt) of such Person and its Consolidated Subsidiaries.

“Funded Debt to EBITDA Ratio” means, as to any Person, the relationship
expressed as a numeric ratio, between:

(a) Funded Debt,

and

(b) EBITDA;

all as determined, without duplication, for such Person and its Consolidated
Subsidiaries for the 12-month period ending as of the end of the applicable
fiscal quarter.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or similar judicial authority thereof,
any entity exercising executive, legislative, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified in section 8.1.

“Hazardous Materials” means any gasoline or petroleum (including crude oil or
any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials, containments or wastes, defined or regulated as such in
or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations in respect of the deferred purchase price of
property or services (excluding (i) trade and similar accounts payable and
accrued expenses, in each case incurred in the ordinary course of business and
(ii) employee benefit and compensation obligations arising in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by the Person, whether or
not the Indebtedness secured thereby has been assumed and (f) all Capitalized
Lease Obligations. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, “Indebtedness” shall not include
(1) any customary earnout or holdback in connection with an acquisition not
prohibited by this Agreement, (2) any obligations in respect of customer
advances held in the ordinary course of business or (3) performance bonds or
performance guarantees (or reimbursement obligations in respect of bank
guarantees or letters of credit in lieu thereof) entered into in the ordinary
course of

 

6



--------------------------------------------------------------------------------

business. If any Indebtedness is limited to recourse against a particular asset
or assets of a Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets, as determined by OES in good faith, at the date for
determination of the amount of such Indebtedness. For all purposes of this
Agreement, the amount of Indebtedness of OES and its Subsidiaries hereunder
shall be calculated without duplication of guaranty obligations of the Company
or any Subsidiary in respect thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreements” means, collectively, (a) that certain Intercreditor
Agreement dated on or about June 30, 2010, by and among the Bank, the Loan
Parties and Hometown Bank, (b) that certain Intercreditor Agreement dated on or
about June 30, 2010, by and among the Bank, the Loan Parties and Wisconsin
Department of Commerce and (c) that certain Intercreditor Agreement dated on or
about June 30, 2010 by and among the Bank, the Loan Parties and City of
Manitowoc.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment for security purposes, encumbrance, lien (statutory or
otherwise) or similar charge of any kind, including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature of any of the foregoing (excluding any lease that is not a
Capitalized Lease) or any validly-filed financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction (or other similar recording or notice statute), except a filing for
precautionary purposes made with respect to a transaction not constituting any
of the foregoing.

“Loan” means an extension of credit to the Borrower by the Bank pursuant to
section 2.1 and “Loans” means, collectively, all such extensions of credit.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Collateral Documents, the Intercreditor Agreements and all other agreements,
documents and instruments executed in connection with this Agreement and the
transactions contemplated hereby, all as amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Loan Guarantor” means each Loan Party other than the Borrower and any other
Person that executes a joinder to this Agreement for the purpose of guaranteeing
the Guaranteed Obligations.

“Loan Guaranty” means the guaranty set forth in section 8, together with any
other guaranty of the Obligations delivered by any Person after the Closing
Date.

“Loan Parties Representative” has the meaning assigned to such term in section
1.4.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Board.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties and their Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties taken as a whole to perform under
any Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any of the Loan Parties of any Loan
Document; provided that events, circumstances, changes, effects or conditions
disclosed in any Form 10-K, Form 10-Q or Form 8-K filed by OES with the
Securities and Exchange Commission prior to the date of this Agreement shall not
constitute a “Material Adverse Effect”.

“Maturity Date” means the date on which each Note matures pursuant to the terms
thereof, or such earlier date on which any Note may become due and payable
pursuant to section 7.2 of this Agreement.

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
section 4001(a)(3) of ERISA, to which any of the Loan Parties or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

“Net Income” means, as to any Person and for any period as to which such amount
is being determined, the excess of:

(a) all revenues and income derived from operations in the ordinary course of
business (excluding extraordinary gains and profits upon the disposition of
investments and fixed assets),

over

(b) all expenses and other proper charges against income (including payment or
provision for all applicable income and other taxes, but excluding extraordinary
losses and losses upon the disposition of investments and fixed assets),

all as determined for such Person and its Consolidated Subsidiaries.

“Note” means each promissory note of the Borrower issued to the Bank each time
that Bank makes a Loan to the Borrower in substantially the form of Exhibit A.

“Obligations” means all obligations, contingent or otherwise, whether now
existing or hereafter arising, of any of the Loan Parties from time to time owed
to the Bank or an Affiliate of the Bank under the Loan Documents, whether for
principal, interest, the Guaranteed Obligations, any and all obligations,
contingent or otherwise, whether now existing or hereafter arising, of the
Borrower to the Bank or an Affiliate of the Bank arising under or in connection
with Related Rate Management Transactions, obligations related to banking
services provided by the Bank to any of the Loan Parties, fees, expenses,
indemnification or otherwise.

“OES Credit Agreement” means that certain Credit Agreement dated as of June 30,
2010 by and among the Loan Parties and the Bank, as amended, restated or
otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Operating Lease Obligations” means, as to any Person at any date, the
obligations of such Person and its Consolidated Subsidiaries under leases of
real or personal property (including taxes, insurance, maintenance and similar
expenses which such Person or Subsidiary is required to pay under any such
lease) other than Capitalized Lease Obligations.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents.

“OTA Assets” means all throughput agreements, virtual power plant agreements,
power purchase agreements, leases, supply agreements and/or similar agreements
relating to solar photovoltaic and/or wind turbine systems or facilities, all
receivables, chattel paper, payments, revenues, rights, rebates, intangibles,
credits, benefits and financial assets originated, acquired or serviced in
connection therewith (including solar renewable energy credit (or similar)
revenues), all guarantees and insurance coverage in connection therewith, all
right, title and interest in, to and under related agreements, instruments and
documents, all assets related to the foregoing, all proceeds and products of the
foregoing, all books and records related to the foregoing and all supporting
obligations in respect of any of the foregoing, whether now existing or
hereafter created or acquired and wherever located.

“OTA Financed Assets” means all OTA Assets of the Borrower which the Borrower
has identified to the Bank pursuant to section 2.2 that are collateral for the
Loans and in which the Bank has a first priority perfected Lien, subject to no
other Liens other than Permitted Liens.

“Page” means such page of the Service or any successor or substitute page of the
Service providing rate quotations comparable to those currently provided on such
page of the Service, as determined by the Bank from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA which any of the Loan Parties sponsor, maintain, or
to which such Loan Party makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of a secured commercial lender) business
judgment.

“Permitted Financing” means any financing secured by Excluded Assets, including,
without limitation, any project financing relating to Excluded Assets and any
financial asset financing program or facility providing for the sale,
conveyance, pledge or other transfer of Finance Receivables by OES and/or any of
its Subsidiaries to a trust or to one or more limited purpose finance companies,
special purpose entities or financial institutions or other third party
investors or financiers, either directly or through one or more Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens listed on Schedule 1 attached hereto,
including extensions, renewals and substitutions thereof to the extent that the
obligations secured thereby are not increased; (b) Liens for taxes, fees,
assessments or governmental charges not delinquent or being contested in good
faith by any of the Loan Parties or any Subsidiary for which adequate reserves
are established and maintained; (c) statutory Lien claims not delinquent or
being contested in good faith by any of the Loan Parties or any Subsidiary for
which adequate reserves are established and maintained, including construction,
mechanic’s, warehousemen, carriers’, landlords’, repairmen’s or other similar
Liens; (d) purchase money Liens (including Liens securing Capitalized Lease
Obligations) on any property acquired by any of the Loan Parties and created or
incurred simultaneously with or within 90 days after the acquisition of such
property, if such Lien is limited to the property so acquired, the proceeds
thereof and other purchase money or Capitalized Lease financings provided by the
same lender and its affiliates and the aggregate Indebtedness secured by all
such Liens does not exceed $2,000,000 at any time outstanding for all of the
Loan Parties; (e) Liens or deposits in connection with worker’s compensation or
other insurance or social security legislation or to secure the performance of
bids, trade contracts (other than for borrowed money), leases, public or
statutory obligations, performance, surety or appeal bonds, reimbursement
obligations in respect of letters of credit or other obligations of like nature
incurred in the ordinary course of business; (f) Liens in favor of the Bank or
any Affiliate of the Bank; (g) easements, rights-of-way, restrictions, minor
title irregularities and similar matters which have no material adverse effect
as a practical matter upon the ownership or use of the applicable property by
any of the Loan Parties; (h) Liens consisting of judgment or judicial attachment
liens which do not constitute an Event of Default under section 7.1(g);
(i) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
(j) any Liens on Excluded Assets or otherwise securing a Permitted Financing;
and (k) other Liens securing obligations of the Loan Parties not to exceed
$100,000 in the aggregate at any one time outstanding. Any Lien permitted above
on any property may extend to the proceeds of such property.

“Person” means any natural person, corporation, limited liability company, joint
venture, limited liability partnership, partnership, association, trust or other
entity or any Governmental Authority.

“Plan” means an employee benefit plan (as defined in section 3(3) of ERISA)
which any of the Loan Parties sponsor or maintain or to which any of the Loan
Parties makes, is making, or is obligated to make contributions and includes any
Pension Plan.

“Prime Rate” means the rate of interest per annum announced or determined from
time to time by the Bank as its prime rate. The Prime Rate is a variable rate
and each change in the Prime Rate is effective from and including the date the
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE THE BANK’S LOWEST RATE.

“Prime Rate Loan” means any Loan under this Agreement when and to the extent
that its interest rate is determined by reference to the Prime Rate.

“Properties” has the meaning assigned to such term in section 3.14(a).

“Rate Management Transaction” means (a) any transaction (including an agreement
with respect thereto) which is a rate swap, swap option, basis swap, forward
rate transaction,

 

10



--------------------------------------------------------------------------------

commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap, floor, collar, currency swap, cross-currency rate swap, currency option,
credit protection transaction, credit swap, credit default swap, credit default
option, total return swap, credit spread, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), or (b) any type of
transaction that is similar to any transaction referred to in clause (a) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets and which is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, economic
indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are to be made, or any combination of the foregoing
transactions.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Related Rate Management Transaction” means a Rate Management Transaction
between any of the Loan Parties and the Bank or an Affiliate of the Bank.

“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations thereunder (other than an event set forth in section
4043(c)(ii)), other than any such event for which the 30 day notice requirement
under ERISA has been waived in regulations issued by the PBGC.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation of a Governmental Authority applicable to or binding
upon the Person or any of its property or any ruling, order, judgment or
determination of an arbitrator or a Governmental Authority to which the Person
or any of its property is subject.

“Restricted Payments” means dividends or other distributions by any of the Loan
Parties based upon the Equity Interests of such Loan Party (except dividends or
other distributions payable to any of the Loan Parties and dividends or other
distributions payable solely in Equity Interests, or options or rights to
acquire Equity Interests, of any of the Loan Parties or dividends or other
distributions of Excluded Assets to effectuate a Permitted Financing) and
purchases, redemptions and other acquisitions, direct or indirect, by any of the
Loan Parties, of Equity Interests of such Loan Party.

“Service” means Reuters Screen LIBOR01, formerly known as Page 3750 of the
Moneyline Telerate Service, together with any successor or substitute thereto.

“Solvent” means, with respect to any Person, that as of the date of
determination both:

(a) (i) the then fair saleable value of the property of such Person is
[a] greater than the Total Liabilities (including Contingent Obligations) of
such Person and [b] not less than the amount that will be required to pay the
probable liabilities on such Person’s then

 

11



--------------------------------------------------------------------------------

existing debts as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Person;
(ii) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (iii) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and

(b) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Debt” means, as to any Person, Indebtedness of such Person, the
payment of which is subordinated, in a manner satisfactory to the Bank, to the
prior payment of all Indebtedness of such Person owed to the Bank or any
Affiliate of the Bank.

“Subsidiary” of a Person means any other Person, as of a particular date, which
it directly, or indirectly through one or more of its Subsidiaries, owns greater
than 50% of the outstanding Equity Interests of such other Person; provided that
the foregoing definition shall not include any special purpose financing entity
which is wholly-owned, directly or indirectly, by any one or more of the Loan
Parties, and which is formed for the sole and exclusive purpose of
(a) purchasing or otherwise acquiring receivables from one or more of the Loan
Parties or their respective Affiliates, (b) financing such purchases (including
through one or more securitizations), and (c) conducting activities related
thereto.

“Tangible Net Worth” means, as to any Person, as of any determination date, the
total of all assets which would appear on the consolidated balance sheet of such
Person and its subsidiaries, less the sum of the following:

(a) the book amount of all such assets which would be treated as intangibles,
including all such items as goodwill, trademarks, trademark rights, trade names,
trade name rights, brands, copyrights, patents, patent rights, licenses,
deferred charges and unamortized debt discount and expense;

(b) any write-up in the book value of any such assets resulting from a
revaluation thereof subsequent to the date of the most recent financial
statement referred to in section 5.1(a) or 5.1(b);

(c) all reserves, including reserves for depreciation, obsolescence, depletion,
insurance and inventory valuation, but excluding contingency reserves not
allocated for any particular purpose and any reserves not deducted from assets;

(d) the amount, if any, at which any Equity Interests of the Person or any of
its subsidiaries appear on the asset side of such consolidated balance sheet;

 

12



--------------------------------------------------------------------------------

(e) the Total Liabilities of the Person (excluding Subordinated Debt); and

(f) all investments in foreign Affiliates of the Person and unconsolidated
domestic Affiliates of the Person;

all as calculated for OES and its Consolidated Subsidiaries.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Value” means, in respect of any Rate Management Transaction, after
taking into account the effect of any legally enforceable netting agreement
relating to such Rate Management Transaction, (a) for any date on or after the
date such Rate Management Transaction has been closed out and termination value
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Rate Management Transaction, as reasonably
determined by the Bank based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in Rate Management
Transaction (which may include the Bank).

“Total Liabilities” means, as to any Person, all items which would be classified
as liabilities on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries.

“Type” means, with respect to any Loan, its nature as a Prime Rate Loan or DBLR
Loan.

“UCC” means the Uniform Commercial Code in effect in the State of Wisconsin from
time to time.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to section 412 of the Code for the applicable plan year.

1.2 Rules of Interpretation. Except as otherwise explicitly specified to the
contrary or unless the context clearly requires otherwise: (a) all references to
a particular statute or regulation include all rules and regulations promulgated
thereunder and any successor statute, regulation or rules, in each case as from
time to time in effect; (b) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document; (c) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”; (d) the word “including” shall be construed as “including without
limitation”; (e) references to a fiscal year or fiscal quarter mean the fiscal
year or fiscal quarter of OES; and (f) references to the word “Subsidiary” shall
mean any direct or indirect Subsidiary of any of the Loan Parties.

 

13



--------------------------------------------------------------------------------

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if OES notifies the Bank
that the Loan Parties request an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Bank notifies
OES that the Bank requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

1.4 Loan Parties. Each of the Loan Parties agrees:

(a) The term “Loan Party” and “Loan Parties” as used herein includes each of the
Loan Parties individually and collectively and all grants, representations,
warranties and covenants of and by the Loan Parties or any of them shall
constitute individual and joint and several grants, representations, warranties
and covenants of and by each of the Loan Parties.

(b) All obligations and liabilities of the Loan Parties under this Agreement and
the other Loan Documents shall be joint and several.

(c) OES is appointed as the Loan Parties Representative. Except for requests for
Loans (which must be made by the Borrower), the Loan Parties Representative is
authorized to make such requests, give such notices or furnish such certificates
to the Bank as may be required or permitted by this Agreement for the benefit of
such Loan Party and the Bank is authorized to treat such requests, notices,
certificates or consents given or made by the Loan Parties Representative to
have been made, given or furnished by the applicable Loan Parties for purposes
of this Agreement. The Bank shall be entitled to rely on each such request,
notice, certificate or consent made, given or furnished by the Loan Parties
Representative pursuant to the provisions of this Agreement or any other Loan
Document as being made or furnished on behalf of, and with the effect of
irrevocably binding, the Loan Parties. Each warranty, covenant, agreement and
undertaking made on its behalf by the Loan Parties Representative shall be
deemed for all purposes to have been made by each of the Loan Parties and shall
be binding upon and enforceable against each of the Loan Parties to the same
extent as if the same had been made directly by each of the Loan Parties. Any
reference in this Agreement or any other Loan Document to the “Loan Parties
Representative” shall mean OES in its capacity as the Loan Parties
Representative pursuant to this section.

(d) Any notice to or communication with an officer, agent or representative of
the Loan Parties Representative shall fulfill any obligation of the Bank in this
Agreement or any other Loan Document to provide notice to the Loan Parties.

2. The Credit Facilities; Interest Rates; Fees.

2.1 Loans. The Bank agrees to lend to the Borrower, subject to the terms and
conditions hereof, from the date hereof to but excluding September 30, 2012, up
to the maximum principal amount at any time outstanding equal to the lesser of
(a) (i) the Commitment then in effect minus (ii) the aggregate principal balance
of Loans previously made by the Bank to the Borrower and (b) 80% of the face
amount of the applicable OTA Financed Assets. Each Loan when made will be

 

14



--------------------------------------------------------------------------------

evidenced by an appropriately completed Note, duly executed by the Borrower. The
unpaid principal balance of each Note shall be payable at the dates set forth in
the applicable Note and when a Loan is repaid it may not be reborrowed. The
amortization period for each Note shall be determined by the Bank based upon the
terms of the applicable OTA Financed Assets. The unpaid principal balance of
each Note shall bear interest and such interest shall be payable as set forth in
section 2.3 hereof and in each Note. Loans may only be denominated in Dollars.

2.2 Borrowing Procedures for Loans. The Borrower shall request Loans by written
notice, to the Bank, not later than 11 a.m., Milwaukee time, at least five
(5) Business Days prior to the requested Borrowing Date (which must be a
Business Day). Each such request by the Borrower must specify (a) the amount of
the requested Loan and (b) the date the requested Loan is to be made by the Bank
to the Borrower. Each such request by the Borrower shall be accompanied by
copies of the agreements, documents and instruments constituting the OTA
Financed Assets and the Borrower shall have taken such steps as the Bank deems
necessary to ensure it has a first priority perfected Lien in the OTA Financed
Assets prior to the funding of the applicable Loan. Each Loan shall be in a
minimum amount of $1,000,000.

Each request for a Loan shall be irrevocable and shall constitute a
certification by the Borrower that the borrowing conditions specified in
section 4.2 (other than in Section 4.2(d)) will be satisfied on the specified
Borrowing Date. Upon fulfillment of the applicable borrowing conditions set
forth in sections 4.1 and 4.2, and if applicable, section 4.3, the Bank shall
deposit the proceeds thereof in the Borrower’s account maintained with the Bank
or as the Borrower may otherwise direct in writing.

2.3 Interest Rates.

(a) The unpaid principal balances of each Loan outstanding from time to time
shall bear interest for the period commencing on the Borrowing Date of such Loan
until such Loan is paid in full. Each Loan shall bear interest at the DBLR Rate
plus the Applicable Margin and such rate shall change on each date on which the
Daily Borrowing LIBOR Rate or the Applicable Margin changes. Accrued and unpaid
interest on each Loan and Prime Rate Loan shall be due on the last Business Day
of each month, commencing October 31, 2011 and on the applicable Maturity Date.

(b) Notwithstanding the provisions of section 2.3(a) above, upon the occurrence
and during the continuance of an Event of Default, the unpaid principal balance
of each Note shall, upon notice from the Bank to the Borrower, bear interest at
an annual rate equal to the rate otherwise in effect under section 2.3(a), plus
three percentage points payable upon demand. On and after the Maturity Date, the
unpaid principal balance of the Note and all accrued and unpaid interest thereon
at such time shall bear interest at an annual rate equal to the Daily Borrowing
LIBOR Rate plus the highest Applicable Margin for DBLR Loans plus three
percentage points (the “Default Rate”) and shall be payable upon demand.

(c) Interest shall be calculated for the actual number of days elapsed on the
basis of a 360-day year.

 

15



--------------------------------------------------------------------------------

2.4 Payments; Late Fee.

(a) All payments of principal and interest on each Note and of all fees due
hereunder shall be made without setoff, deduction or counterclaim at the office
of the Bank in immediately available funds not later than 12:00 noon, Milwaukee
time, on the date due at the office of the Bank at 20935 Swenson Drive, Suite
400, Waukesha, Wisconsin 53186; funds received after that time shall be deemed
to have been received on the next Business Day. Whenever any payment hereunder
or under a Note is stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing any interest or fee then due. If a payment
is 10 days or more late the Borrower shall pay to the Bank a late fee of 5.00%
of the total payment due, up to the maximum amount of $1,500 per late fee;
provided that if the Borrower and the Bank have agreed that a payment due
hereunder shall be made by automatic debit to one of the Borrower’s accounts
with the Bank and a payment is late because of the failure to initiate such an
automatic debit entry (other than by Borrower’s instructions not to initiate
such debit entry), the late payment described in this sentence shall
automatically be waived.

(b) To effectuate any payment due under this Agreement, a Note or any other Loan
Document, the Borrower hereby authorizes the Bank to initiate debit entries to
any deposit account of the Borrower maintained with the Bank and to debit the
same to such account. This authorization to initiate debit entries shall remain
in full force and effect until the Bank has received written notification of its
termination in such time and in such manner as to afford the Bank a reasonable
opportunity to act on it. The Borrower acknowledges that (i) such debit entries
may cause an overdraft of any such account which may result in the Bank’s
refusal to honor items drawn on any such account until adequate deposits are
made to any such account; (ii) the Bank is under no duty or obligation to
initiate any debit entry for any purpose; and (iii) if a debit is not made
because any such account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.

2.5 Prepayments. The Borrower may prepay Loans without premium or penalty. The
Borrower will give the Bank notice of any optional prepayment of the Note not
later than 10:00 a.m. Milwaukee time on the prepayment date, specifying the
prepayment date and the amount to be prepaid. Each optional prepayment of the
Note shall be in a minimum amount of $10,000 (or if less, the unpaid principal
balance of a Note). The amount of such prepayment shall become due and payable
by 12:00 p.m. Milwaukee time on the specified prepayment date. All optional
prepayments of the Note shall be applied first, to any fees the Borrower then
owes the Bank hereunder, second, to any accrued and unpaid interest on the Loan,
third, to the unpaid principal balance of the Notes in inverse order of maturity
and fourth, to any other Obligations.

2.6 Alternate Rate of Interest. If prior to the commencement of any Loan:

(a) the Bank determines (which determination shall be conclusive absent
demonstrable error) that adequate and reasonable means do not exist for
ascertaining the Daily Borrowing LIBOR Rate; or

(b) the Daily Borrowing LIBOR Rate will not adequately and fairly reflect the
cost to the Bank of making or maintaining the DBLR Loan;

 

16



--------------------------------------------------------------------------------

then the Bank shall give notice thereof to the Borrower by telephone or telecopy
(confirmed in writing) as promptly as practicable thereafter and, until the Bank
notifies the Borrower that the circumstances giving rise to such notice no
longer exist (the Bank hereby agrees to promptly notify the Borrower at such
time as such circumstances no longer exist), (i) all Loans shall automatically
be converted to Prime Rate Loans and (ii) any new Loans shall be made as Prime
Rate Loans. The unpaid principal balance of each Prime Rate Loan shall bear
interest at the Prime Rate plus two percent (2.00%) and shall change on each
date when the Prime Rate changes.

2.7 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, or Letters of Credit issued by, the Bank (except any such reserve
requirement reflected in the Daily Borrowing LIBOR Rate); or

(ii) impose on the Bank or the London interbank market any other condition
affecting this Agreement, or DBLR Loans made by the Bank;

and the result of any of the foregoing shall be to increase the cost to the Bank
of making or maintaining any DBLR Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost or to reduce the amount of any sum
received or receivable by the Bank (whether or principal, interest or
otherwise), then the Borrower will pay to the Bank, upon the Bank’s demand
therefor accompanied by the certificate contemplated by section 2.7(c), such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

(b) If the Bank determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on the Bank’s
capital or on the capital of the Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by the Bank to a level below
that which the Bank or the Bank’s holding company could have achieved but for
such Change in Law (taking into consideration the Bank’s policies with respect
to capital adequacy), then from time to time the Borrower will pay to the Bank,
upon the Bank’s demand therefor accompanied by the certificate contemplated by
section 2.7(c), such additional amount or amounts as will compensate the Bank or
the Bank’s holding company for any such reduction suffered.

(c) A certificate of the Bank setting forth a reasonably detailed calculation of
the amount or amounts necessary to compensate the Bank or its holding company,
as the case may be, as specified in sections 2.7(a) or 2.7(b) shall be delivered
to the Borrower and shall be conclusive absent demonstrable error. The Borrower
shall pay the Bank the amount shown as due on any such certificate (absent
demonstrable error in such certificate) within 10 Business Days after receipt
thereof by the Borrower.

(d) Failure or delay on the part of the Bank to demand compensation pursuant to
this section shall not constitute a waiver of the Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate the
Bank pursuant to this section for any amount or amounts that would otherwise be
payable under this section accruing

 

17



--------------------------------------------------------------------------------

more than 270 days prior to the date that the Borrower receives the applicable
certificate pursuant to section 2.11(c); provided further that, if the Change in
Law giving rise to such amount or amounts is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

2.8 Taxes.

(a) Any and all payments by or on account of any obligation of any of the Loan
Parties hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any of the Loan Parties shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this section) the Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b) Each of the Loan Parties shall indemnify the Bank, within 10 days after
written demand therefor accompanied by a reasonably detailed calculation of the
amount demanded , for the full amount of any Indemnified Taxes or Other Taxes
paid by the Bank on or with respect to any payment by or on account of any
obligation of any of the Loan Parties hereunder or the other Loan Documents
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this section) and any penalties, interest
and reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Loan Parties
Representative by the Bank shall be conclusive absent demonstrable error.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any of the Loan Parties to a Governmental Authority, the Loan Parties shall
deliver to the Bank the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Bank.

2.9 Use of Proceeds. The Loan Parties will use the proceeds of Loans for working
capital and other business purposes. None of the Loan Parties shall use,
directly or indirectly, any part of the proceeds of any Loan for the purpose of
purchasing or carrying, or to extend credit to others for the purpose of
purchasing or carrying, any Margin Stock.

3. Representations and Warranties. In order to induce the Bank to make the
Loans, each of the Loan Parties represents and warrants to the Bank as follows:

3.1 Organization; Subsidiaries; Corporate Power. The Borrower is a limited
liability company, duly organized and validly existing under the laws of the
State of Wisconsin. OES is a corporation duly organized and validly existing
under the laws of the State of Wisconsin. CES is a limited liability company
duly organized and validly existing under the laws of the State of Wisconsin.
GLET is a limited liability company duly organized and validly existing under
the laws

 

18



--------------------------------------------------------------------------------

of the State of Wisconsin. Each of the Loan Parties is duly qualified to do
business in every jurisdiction in which the nature of such Loan Party’s business
or the ownership of such Loan Party’s properties requires such qualification and
in which the failure to so qualify would have a Material Adverse Effect.
Schedule 3.1 contains the name, jurisdiction of organization and number of
authorized and outstanding shares of each class of Equity Interests of each of
the Loan Parties and the number thereof owned by such Loan Party, in each case
as of the date of this Agreement. On the Closing Date, other than the Loan
Parties, OES has no Subsidiaries. Each of the Loan Parties has the power to own
such Loan Party’s properties and carry on such Loan Party’s business as
currently being conducted, except to the extent the failure to have such power
could not reasonably be expected to have a Material Adverse Effect.

3.2 Authorization and Binding Effect. The execution and delivery by each of the
Loan Parties of the Loan Documents to which such Loan Party is a party, and the
performance by such Loan Party of its obligations thereunder: (a) are within its
power as a corporation or limited liability company, as applicable, (b) have
been duly authorized by proper action on the part of the governing body of such
Loan Party, (c) are not in violation of any Requirement of Law, the
organizational or charter documents of such Loan Party or the terms of any
material agreement, restriction or undertaking to which such Loan Party is a
party or by which such Loan Party is bound, and (d) do not require the approval
or consent of the holders of the Equity Interests of such Loan Party, any
Governmental Authority or any other Person, other than those obtained and in
full force and effect. The Loan Documents to which any of the Loan Parties are a
party, when executed and delivered, will constitute the valid and binding
obligations of such Loan Party enforceable in accordance with their terms,
except as limited by bankruptcy, insolvency or similar laws of general
application affecting the enforcement of creditors’ rights and general
principles of equity.

3.3 Financial Statements. OES has furnished to the Bank the consolidated balance
sheet of OES and its Consolidated Subsidiaries as of March 31, 2011, and related
statements of income, retained earnings and cash flows of OES and its
Consolidated Subsidiaries for the fiscal year ended on that date, audited by
Grant Thornton LLP. Such financial statements were prepared in accordance with
GAAP consistently applied throughout the periods involved (except as otherwise
disclosed therein), are correct and complete in all material respects and fairly
present the consolidated financial condition of OES and its Consolidated
Subsidiaries as of such date and the results of their operations and cash flows
for the period ended on such dates, subject, in the case of any interim
statements, to audit and normal year-end adjustments and footnote disclosures.
No Material Adverse Effect has occurred since the date of the most recent
financial statements furnished to the Bank.

3.4 Litigation. Except for the matters described on Schedule 3.4 or, with
respect to clause (b) below, as disclosed in any Form 10-K, Form 10-Q or Form
8-K filed by OES with the Securities and Exchange Commission or financial
statements furnished to the Bank prior to the date of this Agreement, there is
no litigation or administrative proceeding pending or, to the knowledge of any
of the Loan Parties, threatened in writing against any of the Loan Parties or
any Subsidiary, or the properties of any of the Loan Parties or any Subsidiary,
which (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby or (b) would
reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

3.5 Restricted Payments. Except as set forth on Schedule 3.5, none of the Loan
Parties has, since the date of the most recent financial statements furnished to
the Bank, made any Restricted Payments which is not permitted by the provisions
of this Agreement.

3.6 Indebtedness; No Default. None of the Loan Parties has any outstanding
Indebtedness or Contingent Obligations, except those permitted under
sections 6.2 and 6.3. There exists no default by any Loan Party nor has any act
or omission occurred which, with the giving of notice or the passage of time,
would constitute a default by any Loan Party under the provisions of (a) any
instrument evidencing such Indebtedness, Contingent Obligation or any agreement
relating thereto or (b) any other agreement or instrument to which any of the
Loan Parties or any Subsidiary is a party and, in the case of either of the
foregoing clauses (a) or (b), which would reasonably be expected to have a
Material Adverse Effect.

3.7 Ownership of Properties; Liens and Encumbrances. Each of the Loan Parties
has good and marketable title in fee simple to, or valid leasehold or other
contractual interests in, all property, real and personal, necessary or used in
the ordinary conduct of its business, except for such defects in title or
interest as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The right, title and interest of the Loan
Parties in such property are free of any and all Liens, except Permitted Liens.
All owned and leased buildings and equipment of each of the Loan Parties are in
good condition, repair and working order, ordinary wear and tear excepted, and,
to each of the Loan Parties’ knowledge, conform to all Requirements of Law
except to the extent a failure to so conform could not reasonably be expected to
have a Material Adverse Effect.

3.8 Tax Returns. Each of the Loan Parties and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

3.9 Margin Stock. None of the Loan Parties nor any Subsidiary is engaged
principally, or as one of such Loan Party’s or such Subsidiary’s important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

3.10 Regulated Entities. None of the Loan Parties nor any Subsidiary is an
“investment company” or a company controlled by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. None of the Loan
Parties is subject to any Requirement of Law limiting such Loan Party’s ability
to incur Indebtedness.

3.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Requirements of Law. Each Plan which is
intended to qualify under section 401(a) of the Code has received a favorable
determination letter from the IRS and to each of the Loan Party’s knowledge,
nothing has occurred which would cause a loss of such qualification. Each of the
Loan Parties and each ERISA Affiliate have made all required contributions to
any Plan subject to section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to section 412 of the
Code has been made with respect to any Plan.

 

20



--------------------------------------------------------------------------------

(b) There are no pending or, to any of the Loan Parties’ knowledge, threatened
(in writing) claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted, or could reasonably be
expected to result, in a Material Adverse Effect. There has been no prohibited
transaction or other violation of the fiduciary responsibility rules with
respect to any Plan which has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) none of the Loan Parties
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under section 4007 of ERISA); (iv) none of the
Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under section 4219 of ERISA, would result in such liability) under section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) none of the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could be
subject to section 4069 or 4212(c) of ERISA.

3.12 No Burdensome Restrictions. None of the Loan Parties is a party to and is
bound by any agreement, instrument, undertaking, any Requirement of Law, or
subject to any other restriction (a) compliance with which could reasonably be
expected to have a Material Adverse Effect or (b) under or pursuant to which any
of the Loan Parties is or will be required to place (or under which any other
Person may place) a Lien (other than a Permitted Lien) upon any of such Loan
Party’s properties securing Indebtedness either upon demand or upon the
happening of a condition, with or without such demand.

3.13 Intellectual Property. Each of the Loan Parties possess adequate
trademarks, trade names, copyrights, patents, permits, service marks and
licenses, or rights thereto, for the present and planned future conduct of their
respective businesses substantially as now conducted, without any known conflict
with the rights of others which would reasonably be expected to have a Material
Adverse Effect.

3.14 Environmental Matters. Except for the matters described on Schedule 3.14 or
as disclosed in any Form 10-K, Form 10-Q or Form 8-K filed by OES with the
Securities and Exchange Commission or financial statements furnished to the Bank
prior to the date hereof and except to the extent that all of the following, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect:

(a) The facilities and properties owned, leased or operated by any of the Loan
Parties (the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of or (ii) could reasonably be
expected to give rise to liability under, any Environmental Law.

(b) With respect to the period during which any of the Loan Parties owned or
occupied the Properties, and to the Loan Parties’ knowledge after reasonable
investigation, with respect to the time before any of the Loan Parties owned or
occupied the Properties, there has

 

21



--------------------------------------------------------------------------------

been no unremediated release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of any of the
Loan Parties (the “Business”), in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability under Environmental Laws.

(c) The Properties and all operations of the Loan Parties at the Properties are
in compliance with all applicable Environmental Laws, except where the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect, and there is no material violation of any Environmental Law with respect
to the Properties or the Business. Each of the Loan Parties has all permits,
licenses and approvals required under Environmental Laws.

(d) With respect to the period during which any of the Loan Parties owned or
occupied the Properties, and to the Loan Parties’ knowledge after reasonable
investigation, with respect to the time before any of the Loan Parties owned or
occupied the Properties (i) Hazardous Materials have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
Environmental Law and (ii) Hazardous Materials have not been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably expected to give rise to liability under, any
applicable Environmental Law.

(e) None of the Loan Parties has received any written notice of violation,
alleged violation, noncompliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does any of the Loan Parties have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(f) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any of the Loan Parties, threatened in writing under any
Environmental Law to which any of the Loan Parties is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

3.15 Solvency. Each of the Loan Parties is and, upon the incurrence of any
Obligations by the Loan Parties on any date on which this representation is
made, will be Solvent.

3.16 Accuracy of Information. All written information furnished by any of the
Loan Parties to the Bank in connection with the negotiation of this Agreement or
delivered under this Agreement (as modified or supplemented by other information
so furnished) is true, correct and complete in all material respects as of the
date furnished (or, if such written information specifies an earlier date, such
earlier date) and does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such information, in light of
the circumstances under which they were made, not misleading as of the date
furnished (or, if such written information specifies an earlier date, such
earlier date); provided that, with respect to projected financial information,
OES represents only that such information reflects OES’s good-faith estimates as
of the date of preparation thereof, based upon methods and data OES believes to
be reasonable, but actual results during the periods covered by such projections
may differ materially from such projections.

 

22



--------------------------------------------------------------------------------

4. Conditions for Borrowing. The Bank’s obligation to make any Loan is subject
to the satisfaction, on or before the following Borrowing Dates, of the
following conditions:

4.1 On or Before the Closing Date. The Bank shall have received the following,
all in form, detail and content satisfactory to the Bank:

(a) Notes. A Note, duly executed by the Borrower with respect to the Loan made
on the Closing Date.

(b) Collateral Documents.

(i) A First Amendment to the Security Agreement, duly executed by each of the
Loan Parties which shall [a] reaffirm the grant by each of the Loan Parties of
the Lien in favor of the Bank in all of the personal property of each of the
Loan Parties (other than the Excluded Assets) including, without limitation, the
Equity Interests of any Subsidiary (except, in the case of Subsidiaries
organized outside of the United States or any State thereof, limited as set
forth in section 5.11(b)) and [b] grant to the Bank a security interest in the
OTA Financed Assets of each of the Loan Parties;

(ii) All financing statements and other similar instruments required to perfect
the Lien granted to the Bank by each of the Loan Parties;

(iii) Certificates representing [a] 100% of the outstanding certificated Equity
Interests in each domestic Subsidiary and [b] such percentage of the outstanding
certificated Equity Interests as set forth in section 5.11(b), in each
Subsidiary organized outside of the United States or any State thereof.

Each of the Collateral Documents shall be duly executed by the Persons party
thereto.

(c) First Amendment to OES Credit Agreement. A First Amendment to the OES Credit
Agreement, duly executed by the Bank and the Loan Parties.

(d) Loan Parties’ Charter Documents and Closing Certificate.

(i) Subject to section 4.1(d)(iii), a copy of the Articles of Incorporation,
Articles of Organization or other formation documents of each of the Loan
Parties, certified as of a recent date by the appropriate Governmental Authority
of such Loan Party’s state, province or jurisdiction of organization;

(ii) certificates of good standing or current status with respect to each of the
Loan Parties issued as of a recent date by the appropriate Governmental
Authority of such Loan Party’s state, province or jurisdiction of organization
and each other state, province or jurisdiction in which such Loan Party is
qualified to transact business; and

(iii) a closing certificate of each of the Loan Parties [a] containing copies,
certified as of the Closing Date by the Secretary of such Loan Party to be true
and correct and in full force and effect, of [i] the formation documents
referred to in section 4.1(c)(i) of such Loan Party, [ii] the by-laws, operating
agreement or equivalent governing document of such Loan Party,

 

23



--------------------------------------------------------------------------------

[iii] resolutions adopted by the governing body (members, managers, board of
directors, etc.) of such Loan Party authorizing the execution and delivery of
the Loan Documents to which such Loan Party is a party and [iv] the certificates
referred to in section 4.1(d)(ii) for such Loan Party and [b] identifying by
name and title of the officers of such Loan Party authorized to sign the Loan
Documents on behalf of such Loan Party, together with specimen signatures of
such Persons; provided that with respect to clauses [i] and [ii] of subsection
[a] this section 4.1(d)(iii), if such formation documents, by-laws and operating
agreements have not changed since copies were delivered to the Bank on or about
June 30, 2010, such Loan Party may certify the same to the Bank.

(e) Personal Property Searches. Searches of the appropriate public offices
demonstrating that no Lien is of record affecting any of the Loan Parties’
properties except Permitted Liens.

(f) No Default Certificate. A certificate signed by the chief executive officer,
chief financial officer or manager of the Loan Parties Representative to the
effect that, the representations and warranties contained in section 3 hereof
and in the other Loan Documents are true and correct on and as of the Closing
Date and no Default or Event of Default exists on the Closing Date.

(g) Opinion of Counsel. An opinion of Foley & Lardner LLP, counsel to the Loan
Parties, addressing such matters as the Bank may reasonably request.

(h) Insurance. The Bank shall have received evidence of insurance with coverage
in form, scope, and substance reasonably satisfactory to the Bank and otherwise
in compliance with the terms of the Security Agreement.

(i) Governmental and Third Party Approvals. The Bank shall have received
evidence in form and substance satisfactory to the Bank that (i) the Loan
Parties have obtained all governmental and third party approvals and consents
necessary in connection with the financing contemplated by this Agreement and
(ii) all such approvals and consents are in full force and effect.

(j) Legal and Regulatory Matters. All legal (including tax implications) and
regulatory matters with respect to the transactions contemplated hereby shall be
satisfactory to the Bank, including but not limited to compliance with all
applicable requirements of Regulations U, T and X of the Board. The Bank’s
counsel shall have completed all legal due diligence.

(k) Fees. The Bank shall have received all fees required to be paid, including,
without limitation, the closing fee of $100,000 which shall be fully earned and
due and payable on the Closing Date, and all reasonable out-of-pocket expenses
for which invoices have been presented (including the reasonable fees and
expenses of legal counsel), on or before the Closing Date.

(l) Proceedings Satisfactory. Such other documents as the Bank may reasonably
request; and all proceedings taken in connection with the transactions
contemplated by this Agreement, and all instruments, authorizations and other
documents applicable thereto, shall be satisfactory to the Bank.

 

24



--------------------------------------------------------------------------------

The Bank’s making of a Loan to the Borrower on the initial Borrowing Date shall
constitute an acknowledgment that all of the conditions set forth in this
section 4.1 have been satisfied or waived.

4.2 On or Before Each Subsequent Borrowing Date:

(a) Borrowing Procedure. The Borrower shall have complied with the borrowing
procedure specified in section 2.2.

(b) Representations and Warranties True and Correct. The representations and
warranties contained in section 3 hereof and in the other Loan Documents shall
be true and correct in all respects (in the case of representations and
warranties qualified by materiality, whether by reference to “material,” “in all
material respects,” or “Material Adverse Effect” or similar terms or phrase) or
in all material respects (in the case of all other representations and
warranties) on and as of the relevant Borrowing Date except (i) that the
representations and warranties contained in section 3.3 (other than in the first
sentence thereof) shall apply to the most recent financial statements delivered
pursuant to section 5.1 (other than any consolidating financial statements),
(ii) for changes permitted by this Agreement and (iii) that representations and
warranties expressly referring to an earlier date shall be true and correct as
of such earlier date.

(c) No Default. There shall exist on that Borrowing Date no Default or Event of
Default.

(d) Perfected Security Interest in the OTA Financed Assets. The Loan Parties
shall have taken such steps as the Bank may require to ensure the Bank has a
first priority perfected Lien in the applicable OTA Financed Assets, including,
without limitation, permitting the Bank to file all financing statements and
other similar instruments required to perfect the Lien granted to the Bank by
each of the Loan Parties.

(e) Proceedings and Documentation. The Bank shall have received such instruments
and other documents as it may reasonably request in connection with the making
of such Loan, and all such instruments and documents shall be in form and
content satisfactory to the Bank.

The Bank’s making of a Loan to the Borrower on any subsequent Borrowing Date
shall constitute an acknowledgment that all of the conditions set forth in
section 4.2(e) have been satisfied or waived.

4.3 Conditions for Increase in Commitment. $5,000,000 of the Commitment shall be
available to the Borrower on the Closing Date. The second $5,000,000 of the
Commitment shall only be made available by the Bank to the Borrower if as of the
most recently completed fiscal quarter, and each fiscal quarter ending
thereafter, OES has achieved minimum EBITDA for the trailing 12-month period
ending as of such fiscal quarters of at least $8,000,000. If OES fails to
maintain minimum EBITDA, for any trailing 12-month period ending as of the end
of any fiscal quarter after the second $5,000,000 has been made available to it,
the remaining portion of such availability shall no longer be available to the
Borrower until OES has again achieved and maintains minimum EBITDA of at least
$8,000,000 for the trailing 12-month period ending as of each fiscal quarter
after the fiscal quarter(s) in which it failed to achieve such minimum EBITDA.

 

25



--------------------------------------------------------------------------------

5. Affirmative Covenants. Each of the Loan Parties covenants that such Loan
Party will, until the Commitment and all Related Rate Management Transactions
have terminated or expired and all the Obligations have been paid or cash
collateralized in full with an account at the Bank (other than contingent
obligations not then due and payable and subject to the survival of any
provisions that survive termination of the applicable agreement):

5.1 Financial Reporting.

(a) Annual Financial Statements. Furnish to the Bank within 90 days after the
end of each fiscal year a consolidated balance sheet of OES and its Consolidated
Subsidiaries as of the close of such fiscal year and related statements of
income, retained earnings and cash flows for such fiscal year, setting forth in
each case in comparative form corresponding figures from the preceding annual
audit, all in reasonable detail and reasonably satisfactory in scope to the
Bank, audited by Grant Thornton LLP or another firm of independent certified
public accountants of recognized national standing selected by OES and
satisfactory to the Bank. All such financial statements, and the financial
statements described in section 5.1(b), shall be accompanied by consolidating
financial statements (which tie to the consolidated financial statements)
prepared with respect to OES and all Consolidated Subsidiaries which it may at
the time have.

(b) Interim Financial Statements. Furnish to the Bank within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of OES, a
consolidated balance sheet of OES and its Consolidated Subsidiaries as of the
end of each such fiscal quarter and related statements of income, retained
earnings and cash flows for the period from the beginning of the fiscal year
through the end of such fiscal quarter, prepared in the manner set forth in
section 5.1(a) hereof for the annual statements, certified, subject to audit and
normal year-end adjustments and footnote disclosure, by an authorized financial
officer of OES and accompanied by the certificate of such officer to the effect
that, to the best knowledge of such officer after diligent inquiry and
investigation, there exists no Default or Event of Default or, if any Default or
Event of Default exists, specifying the nature thereof, the period of existence
thereof and what action the Loan Parties propose to take with respect thereto.

(c) Financial Covenant Compliance Certificate. Concurrently with the delivery of
the financial statements required under sections 5.1(a) and 5.1(b) furnish to
the Bank a completed Financial Covenant Compliance Certificate executed by an
authorized financial representative of OES.

(d) Annual Budget. Furnish to the Bank, within 90 days of the end of each fiscal
year, the budget for the Loan Parties for the next fiscal year in form and
detail reasonably satisfactory to the Bank (such budget shall, for the avoidance
of doubt, be subject to the confidentiality provisions of section 9.16 of this
Agreement).

(e) Filings. Promptly upon its becoming available, furnish to the Bank one copy
of each financial statement, report, notice, or proxy statement sent by any of
the Loan Parties to the holders of Equity Interests of such Loan Party generally
and of each regular or periodic report, registration statement or prospectus
filed by any of the Loan Parties with any securities exchange or the Securities
and Exchange Commission or any successor agency, and of any order issued by any
Governmental Authority in any proceeding to which any of the Loan Parties are a
party that could reasonably be expected to result in a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

(f) Other Financial Information. Promptly furnish to the Bank such other
financial information as the Bank may from time to time reasonably request.

(g) Electronic Delivery. Documents required to be delivered pursuant to this
section 5.1 may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which OES posts such documents
or (ii) provides a link thereto OES’s website or on which such documents are
posted on OES’s behalf on an Internet or intranet website, if any, to which the
Bank has access; provided that OES shall notify (which may be by facsimile or
electronic mail) the Bank of the posting of any such document and, promptly upon
request by the Bank, provide to the Bank by electronic mail an electronic
version (i.e., a soft copy) of any such document specifically requested by the
Bank.

5.2 Books and Records; Inspections. Keep proper, complete and accurate books of
record and account sufficient to prepare financial statements in accordance with
GAAP and permit any representative of the Bank to visit and inspect any of the
properties and examine and copy any of the books and records of any of the Loan
Parties at any reasonable time, and prior to the existence of an Event of
Default, upon reasonable prior written notice and as often as may reasonably be
desired; provided that so long as no Event of Default exists, the Company shall
be obligated to reimburse the Bank for only one such audit, examination or
inspection in any 12 month period.

5.3 Insurance. Maintain insurance coverage as may be required by law or the
Collateral Documents but in any event not less than insurance coverage, in the
forms, amounts and with companies, which would be carried by prudent management
in connection with similar properties and businesses. Without limiting the
foregoing, each of the Loan Parties will and will cause each Subsidiary to
(a) keep all its physical property insured against fire and extended coverage
risks in amounts at least equal to, and with deductibles no greater than, those
generally maintained by businesses engaged in similar activities in similar
geographic areas; (b) maintain all such worker’s compensation and similar
insurance as may be required by law; and (c) maintain, in amounts and with
deductibles at least equal to those generally maintained by businesses engaged
in similar activities in similar geographic areas, general public liability
insurance against claims for bodily injury, death or property damage occurring
on, in or about the properties of such Loan Party or such Subsidiary, business
interruption insurance and product liability insurance. The Bank hereby
acknowledges that the insurance coverage of the Loan Parties in effect as of the
Closing Date satisfies the requirements of this section 5.3.

5.4 Condition of Property. Keep its properties (whether owned or leased) in good
condition, repair and working order (ordinary wear and tear excepted).

5.5 Payment of Taxes. Pay and discharge all lawful Taxes, assessments and
governmental charges upon it or against its properties prior to the date on
which penalties are attached thereto, except (a) to the extent only that the
same shall be contested in good faith and by appropriate proceedings by the
appropriate Loan Party or the appropriate Subsidiary and appropriate reserves
with respect thereto are established and maintained or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

5.6 Compliance with Law. Except as permitted under section 6.6, do all things
necessary to (a) maintain its legal existence in current status in its state,
province or jurisdiction of

 

27



--------------------------------------------------------------------------------

organization and obtain and maintain its qualification to transact business as a
foreign corporation in any other state, province of jurisdiction where the
ownership of property or the conduct of business make qualification necessary
and where the failure to so qualify would have a Material Adverse Effect,
(b) preserve and keep in full force and effect its material rights and
franchises, if any, necessary to continue its business and (c) comply in all
material respects with all Requirements of Law, writs, judgments, injunctions,
decrees and awards to which it is subject including all applicable Environmental
Laws, except those being contested in good faith and involving no possibility of
criminal liability.

5.7 Compliance with ERISA. Each of the Loan Parties shall, and shall cause each
of such Loan Party’s ERISA Affiliates to: (a) maintain each Plan in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan which is qualified under
section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to section 412 of the Code.

5.8 Compliance with Other Loan Documents. Timely comply with all of its
obligations under the other Loan Documents (subject to applicable grace, notice
and similar provisions).

5.9 Notices. Promptly, and in any event within 5 Business Days after any of the
Loan Parties has become aware of the applicable event, notify the Bank in
writing of:

(a) any Default or Event of Default;

(b) any notice given, or any action taken with respect to, a claimed default by
any holder of any other Indebtedness in excess of $500,000 issued or assumed by
any of the Loan Parties, or the lessor under any lease in excess of $500,000 as
to which any of the Loan Parties is the lessee or under any agreement under
which any such Indebtedness was issued or secured;

(c) any correspondence, written notice, pleading, citation, indictment,
complaint, order, decree or other document received by any of the Loan Parties
from any Person asserting or alleging a circumstance or condition which requires
or may require a financial contribution by any of the Loan Parties or a cleanup,
removal, remedial action or other response by or on the part of any of the Loan
Parties or any Subsidiary, in each case under Environmental Laws or which seeks
damages or civil, criminal or punitive penalties from any of the Loan Parties or
any Subsidiary for an alleged violation of Environmental Laws and which, in any
such circumstance under this clause (c), could reasonably be expected to have a
Material Adverse Effect;

(d) the commencement or nonfrivolous written threat of, or any material
development in, any action, suit, arbitration or other proceeding against any of
the Loan Parties or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect;

(e) a Reportable Event has occurred with respect to any Plan; and

(f) any condition or event which would make any warranty contained in section 3
false in any respect (in the case of representations and warranties qualified by
materiality, whether by reference to “material,” “in all material respects,” or
“Material Adverse Effect” or similar terms or phrase) or is false in any
material respect (in the case of all other representations and warranties).

 

28



--------------------------------------------------------------------------------

Each notice under this section shall be accompanied by a written statement by an
officer of the Loan Parties Representative setting forth details of the
occurrence referred to therein, stating what action any affected Loan Party or
any affected Subsidiary proposes to take with respect thereto and at what time
and accompanied by all documents and correspondences from and to third parties
relating to the occurrence referred to therein (subject to any applicable rights
or obligations with respect to confidentiality).

5.10 Banking Relationship. Each of the Loan Parties will and will cause each
Subsidiary to maintain its primary banking depository and disbursement
relationship with the Bank, including establishing and maintaining operating,
administrative, cash management, collection activity, payroll and disbursement
accounts for the conduct of its business.

5.11 Additional Collateral; Further Assurances.

(a) Subject to applicable law, each of the Loan Parties shall cause each of such
Loan Party’s domestic Subsidiaries formed or acquired after the date of this
Agreement in accordance with the terms of this Agreement to guaranty the
Obligations by executing a joinder to this Agreement for purposes of becoming a
Loan Guarantor hereunder.

(b) Each of the Loan Parties that is a domestic Subsidiary will cause (i) 100%
of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries and (ii) 65% of the issued and outstanding Equity Interest entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interest not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary
directly owned by such Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Bank pursuant to the terms and
conditions of the Collateral Documents or Loan Documents as the Bank shall
reasonably request.

(c) Without limiting the foregoing, each of the Loan Parties will, and will
cause each of the Subsidiaries to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreement and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by section 4.1(b), as applicable), which may be required by law or
which the Bank may, from time to time, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.

(d) Each Loan Party will, promptly upon request by the Bank, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Bank may reasonably require from time to time in order to
(i) to the fullest extent permitted by applicable law, subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any the Collateral Documents, and (ii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder.

 

29



--------------------------------------------------------------------------------

6. Negative Covenants. Each of the Loan Parties covenants that, without the
prior written consent of the Bank, it will not, until the Commitment and all
Related Rate Management Transactions have terminated or expired and all the
Obligations have been paid or cash collateralized in full with an account at the
Bank (other than contingent obligations not then due and payable and subject to
the survival of any provisions that survive termination of the applicable
agreement):

6.1 Restricted Payments. Make any Restricted Payments other than (a) so long as
no Default or Event of Default exists at the time thereof or after giving effect
thereto on a pro-forma basis as of the date such Restricted Payments are made,
Restricted Payments in the form of cash dividends and (b) so long as the Debt
Service Coverage Ratio is greater than 1:50:1:00 both before and after giving
effect thereto on a pro-forma basis as of the date such Restricted Payments are
made, Restricted Payments to repurchase its outstanding Equity Interests in an
aggregate amount not to exceed $15,000,000.

6.2 Indebtedness. Create, incur, assume or permit to exist any Indebtedness
except (a) Indebtedness owed to the Bank or to an Affiliate of the Bank;
(b) Indebtedness existing on the date hereof (including committed, but undrawn,
Indebtedness) and set forth in Schedule 6.2 and extensions, renewals and
replacements of any such Indebtedness to the extent they do not increase the
outstanding principal amount thereof; (c) Indebtedness of any of the Loan
Parties to any other Loan Party or to any Subsidiary; (d) Indebtedness secured
by Permitted Liens; and (e) Subordinated Debt; (f) Indebtedness constituting a
Permitted Financing or undertakings customary in connection with securitization
transactions and (g) other Indebtedness in an aggregate principal amount not
exceeding $100,000 at any time outstanding.

6.3 Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligations except (a) endorsements for collection or deposit in the
ordinary course of business; (b) obligations under Rate Management Transactions;
(c) Contingent Obligations existing on the Closing Date and listed in Schedule
6.3 and Contingent Obligations in respect of extensions, renewals and
replacements of the primary obligations to which such scheduled Contingent
Obligations relate; (d) Guaranty Obligations in favor of the Bank or any
Affiliate of the Bank; (e) Contingent Obligations constituting, or in respect
of, Indebtedness permitted under section 6.2 or constituting investments
permitted under section 6.7 and (f) other Contingent Obligations in an aggregate
amount at any time outstanding not to exceed $1,000,000.

6.4 Operating Leases. Permit the aggregate Operating Lease Obligations of the
Loan Parties and their Subsidiaries to exceed $2,500,000 due in any fiscal year.

6.5 Liens. Create, assume or permit to exist any Lien upon any of its property
or assets (other than (a) Liens on Excluded Assets in connection with a
Permitted Financing and (b) Liens described in the last sentence of section
5.10), whether now owned or hereafter acquired, except Permitted Liens.

6.6 Mergers. Merge with or consolidate into any other Person, or permit any
other Person to merge with or consolidate with it, except that (a) any of the
Loan Parties may merge into any of the other Loan Parties and (b) any Subsidiary
(other than a Loan Party) may liquidate or dissolve if OES determines in good
faith that such liquidation or dissolution is in the best interests of the Loan
Parties, taken as a whole, and is not materially disadvantageous to the Bank.

 

30



--------------------------------------------------------------------------------

6.7 Acquisitions, Advances and Investments. Acquire any other business or
partnership in a transaction or series of related transactions that results in a
Person becoming a Subsidiary or a Loan Party acquiring all or substantially all
of the assets of any other Person or joint venture interest or make any loans,
advances or extensions of credit to, or any investments in, any Person except
(a) the purchase of direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) in each case maturing
within one year of the date of acquisition; (b) extensions of credit to
customers in the ordinary course of business, advances or prepayments to
suppliers and investments received in satisfaction or partial satisfaction of
credit extended to financially troubled account debtors; (c) investments in
certificates of deposit, bankers’ acceptances, notes and time deposits maturing
within 180 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, the Bank or
any domestic office of any other commercial bank organized under the laws of the
United States of America, any state thereof or the District of Columbia or that
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia which has a combined capital and surplus and undivided profits of not
less than $500,000,000; (d) investments in commercial paper, demand notes,
master notes, promissory notes or other short-term debt obligations having a
maturity not exceeding 270 days and having, at such date of acquisition, the
highest credit rating obtainable from Moody’s Investors Service, Inc.
(“Moody’s”) or Standard and Poor’s Ratings Service (“S&P”); (e) investments in
money market funds that (i) comply with the criteria set forth in Securities
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$500,000,000; (f) investments and advances permitted by section 6.2, 6.3 or 6.6
and investments made to consummate a Permitted Financing; (g) investments in
repurchase agreements at the Bank; (h) loans and advances to employees and
agents in the ordinary course of business for travel, entertainment and
relocation expenses and similar items or in connection with any employee stock
purchase plan; (i) investments in demand deposit accounts at financial
institutions or that are Federal Deposit Insurance Corporation insured deposit
accounts; (j) investments in any wholly-owned Subsidiary of OES; (k) investments
identified on Schedule 6.7 and (l) acquisitions and other investments not
otherwise permitted pursuant to this section 6.7 in an aggregate amount (net of,
in the case of investments, cash returns received in respect of such investments
from time to time) not to exceed $10,000,000 in any fiscal year provided that no
Default or Event of Default exists before or after giving effect to any such
acquisition or investment and, provided, further, that OES comply with section
5.11.

6.8 Lines of Business; Fiscal Year. Engage in any business other than those in
which it is now engaged and any business related thereto or using the
manufacturing processes and expertise of any of the Loan Parties or any
Subsidiaries, or permit any of the Loan Parties’ fiscal year to end on a date
other than March 31.

6.9 Disposition of Assets. Sell, lease, sell and lease back, transfer or
otherwise dispose (other than as permitted by section 6.5) of all or a
substantial or material part of any of its assets or become obligated to do so
(excluding, for the avoidance of doubt, any transfer of cash or cash equivalents
in the ordinary course of business and any issuance by a Person of its own
Equity Interests), except for the following: (a) sales and other dispositions of
inventory in the ordinary course of business; (b) dispositions of tangible
assets to be replaced in the ordinary course of business within 12 months by
other tangible assets of equal or greater value; (c) dispositions of

 

31



--------------------------------------------------------------------------------

tangible assets that are no longer used or useful in the business of any of the
Loan Parties or any Subsidiary; (d) licensing of products and intangible assets
in the ordinary course of business; (e) any Subsidiary or any of the Loan
Parties may transfer any of its assets to any of the other Loan Parties; (f)
dispositions related to Orion through put assets and agreements and solar
photovoltaic assets, including dispositions of Excluded Assets made to
consummate a Permitted Financing; (g) dispositions constituting transactions
permitted under section 6.6 or 6.7; (h) dispositions consisting of the
abandonment of intellectual property rights that, in the reasonable good faith
determination of the applicable Loan Party, are not material to the conduct of
its business; and (i) dispositions that are not otherwise permitted under the
foregoing provisions of this section 6.9, provided that (i) any such disposition
is made for fair market value, (ii) no Event of Default shall exist at the time
of, or after giving effect to, such disposition and (iii) the aggregate value of
all assets disposed of pursuant to this section 6.9(i) during any fiscal year
shall not exceed $2,000,000.

6.10 Subsidiaries. Permit any of the Loan Parties (other than OES) to issue any
Equity Interests, or any security or instrument convertible into Equity
Interests, except to any of the other Loan Parties.

6.11 Total Liabilities to Tangible Net Worth Ratio. Permit the ratio of Total
Liabilities to Tangible Net Worth to exceed 0.50:1.00 as of the last day of any
fiscal quarter.

6.12 Funded Debt to EBITDA Ratio. Permit the ratio of Funded Debt to EBITDA to
exceed 2.50:1.00 as of the last day of any fiscal quarter.

6.13 Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio to be
less than 1.50:1.00 as of the last day of any fiscal quarter.

6.14 Transactions with Affiliates. Enter into or be a party to any transaction
with any of its Affiliates that is not a Loan Party except as otherwise provided
herein (including to consummate a Permitted Financing) or in the ordinary course
of business and upon fair and reasonable terms which are no less favorable in
any material respect than a comparable arm’s length transaction with an entity
which is not an Affiliate, except for (a) any employment or severance agreement
and any amendment thereto entered into in the ordinary course of business;
(b) the payment of reasonable directors’ fees and benefits; (c) the provision of
officers’ and directors’ indemnification and insurance in the ordinary course of
business; (d) non-interest bearing intercompany loans or other advances in the
ordinary course of business and consistent with past practice permitted by
section 6.7; (e) the payment of employee salaries, bonuses and employee benefits
in the ordinary course of business; and (f) capital contributions made by OES
to, and loans constituting Subordinated Debt made by OES to, any of the Loan
Parties as set forth in 6.2 and 6.7.

6.15 Government Regulation. (a) Be or become subject at any time to any law,
regulation or list of any government agency (including without limitation the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to any of the Loan Parties or
from otherwise conducting business with any of the Loan Parties or (b) fail to
provide documentary and other evidence of such Loan Party’s identity as may be
requested by the Bank at any time to enable the Bank to verify such Loan Party’s
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31, U.S.C. Section 5318.

 

32



--------------------------------------------------------------------------------

6.16 Rate Management Transactions. Enter into any Rate Management Transaction
except (a) Rate Management Transactions entered into to hedge or mitigate risks
to which any of the Loan Parties or any Subsidiary has actual exposure (other
than those in respect of Equity Interest of any of the Loan Parties or any
Subsidiary) and (b) Rate Management Transactions entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any of the Loan
Parties or any Subsidiary.

7. Event of Default; Remedies.

7.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) Failure to Pay. (i) The Borrower fails to pay principal on any Note when the
same becomes due and payable, whether at a stated payment date, or a date fixed
by the Borrower for prepayment or by acceleration or (ii) any of the Loan
Parties fails to pay any interest or any fee or other amount payable hereunder,
when the same becomes payable and such failure to timely pay interest, such fee
or other amount continues uncured for a period of three Business Days; or

(b) Falsity of Representations and Warranties. Any representation or warranty
made in any Loan Document is false in any respect (in the case of
representations and warranties qualified by materiality, whether by reference to
“material,” “in all material respects,” or “Material Adverse Effect” or similar
terms or phrase) or is false in any material respect (in the case of all other
representations and warranties) on the date as of which it is made or as of
which the same is to be effective; or

(c) Breach of Covenants. Any of the Loan Parties fail to comply with any term,
covenant or agreement contained in (i) sections 5.1(a), 5.1(b), 5.1(c), 5.1(d),
5.2, 5.3, 5.5, 5.6(a), 5.7, 5.8, 5.8 or 5.9 or any section of Article 6 hereof
or (ii) any other section of Article 5 hereof and such failure continues for a
period of 10 days after the earlier of (y) any of the Loan Parties should have
known of such failure or (z) the date upon which written notice thereof is given
to the Loan Parties Representative by the Bank; or

(d) Breach of Other Provisions. Any of the Loan Parties fail to comply with any
other agreement contained herein and such default continues for a period of 30
days after written notice to the Loan Parties Representative from the Bank;

(e) Event of Default under OES Credit Agreement. An “Event of Default” (as
defined therein) occurs under the OES Credit Agreement; or

(f) Default Under Other Agreements. Any of the Loan Parties or any Subsidiary
(i) fails to pay when due any other Indebtedness for borrowed money or
Contingent Obligation in respect thereof in an aggregate amount in excess of
$1,000,000 issued or assumed by such Loan Party or such Subsidiary or (ii) fails
to comply with the terms of any agreement executed in connection with such
Indebtedness or Contingent Obligation and such default continues beyond any
applicable cure period if the effect of such failure is (y) to cause, or permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on

 

33



--------------------------------------------------------------------------------

behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or (z) to cause such Contingent Obligation to become payable or cash collateral
in respect thereof to be demanded; or

(g) Entry of Final Judgments. A final judgment, decree or arbitration award is
entered against any of the Loan Parties or any Subsidiary which (i) would
reasonably be expected to have a Material Adverse Effect or (ii) together with
all unsatisfied final judgments, decrees and awards entered against all of the
Loan Parties and all Subsidiaries, exceeds the sum of $1,000,000, and such
judgment, decree or award shall remain unsatisfied or unstayed pending appeal
for a period of 60 consecutive days after the entry thereof; or

(h) ERISA Liability. Any event in relation to any Plan which is reasonably
expected to result in any of the occurrences set forth in section 3.11 above; or

(i) Default Under Other Loan Documents. An “Event of Default” (as defined
therein) shall occur under any other Loan Document including the Loan Guaranty
or any of the Loan Guarantors cease to exist or revokes or terminates its
liability under the Loan Guaranty (except to the extent contemplated thereby) or
any Person contests in any manner the validity or enforceability thereof or
denies that any of the Loan Guarantors has any further liability or obligation
thereunder; or

(j) Default Under Related Rate Management Transactions. The occurrence or
existence of any default (subject to all applicable cure and grace periods),
event of default, including a “Termination Event” or other similar condition or
event (however described) with respect to any Related Rate Management
Transactions; or

(k) Change in Control. a Change in Control shall occur; or

(l) Insolvency, Failure to Pay Debts or Appointment of Receiver, etc. Any of the
Loan Parties becomes insolvent or the subject of state insolvency proceedings,
fails generally to pay its debts as they become due or makes an assignment for
the benefit of creditors generally; or voluntarily ceases to conduct business in
the ordinary course (other than in a transaction permitted under this
Agreement); or a receiver, trustee, custodian or other similar official is
appointed for, or takes possession of any substantial part of the property of,
any of the Loan Parties; or

(m) Subject of United States Bankruptcy Proceedings. The taking of action any of
the Loan Parties to authorize such organization to become the subject of
proceedings under the United States Bankruptcy Code (or the equivalent under any
other jurisdiction where such Loan Party is organized or conducts business); or
the execution by any of the Loan Parties of a petition to become a debtor under
the United States Bankruptcy Code (or the equivalent under any other
jurisdiction where such Loan Party is organized or conducts business); or the
filing of an involuntary petition against any of the Loan Parties under the
United States Bankruptcy Code (or the equivalent under any other jurisdiction
where such Loan Party is organized or conducts business) which remains
undismissed for a period of 60 days; or the entry of an order for relief under
the United States Bankruptcy Code (or the equivalent under any other
jurisdiction where such Loan Party is organized or conducts business) against
any of the Loan Parties.

 

34



--------------------------------------------------------------------------------

7.2 Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Bank shall have no obligation to make Loans and (a) as to an Event
of Default described in sections 7.1(a) through 7.1(i), inclusive, the Bank may,
at its option and without notice, terminate the Commitment and declare the Loans
then outstanding to be, and such Loans shall thereupon become, immediately due
and payable, together with accrued interest thereon, and (b) as to an Event of
Default described in sections 7.1(l) or 7.1(m), the Commitment shall terminate,
without any action on the part of the Bank and the Loans, without action on the
part of the Bank or any notice or demand, shall become automatically due and
payable, together with accrued interest thereon. Except as expressly provided
otherwise in this Agreement or in any other Loan Document, presentment, demand,
protest and notice of acceleration, nonpayment and dishonor are hereby expressly
waived. Upon the occurrence and during the continuance of an Event of Default,
the Bank may exercise any rights and remedies provided to the Bank under the
Loan Documents or at law or in equity.

8. Guaranty.

8.1 Guaranty. Each of the Loan Guarantors hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Bank the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations (the “Guaranteed Obligations”). Each of the
Loan Guarantors further agrees that the Guaranteed Obligations may be extended
or renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this apply to and may be enforced by or on behalf of any
domestic or foreign branch or Affiliate of the Bank that extended any portion of
the Guaranteed Obligations.

8.2 Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each of the Loan Guarantors waives any right to require the Bank to
sue the Borrower or any of the other Loan Guarantors, any other guarantor, or
any other person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party” and collectively, the “Obligated Parties”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

8.3 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each of the Loan
Guarantors hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower, any other of the Loan Guarantors or any other guarantor of or
other person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, winding up, liquidation, reorganization or other similar proceeding
affecting any of the Obligated Parties, or such Obligated Party’s property or
any resulting release or discharge of any obligation of any of the Obligated
Parties; or (iv) the existence of any claim, setoff or other rights which any
Loan Guarantor may have at any time against any Obligated Party, the Bank or any
other person, whether in connection herewith or in any unrelated transactions.

 

35



--------------------------------------------------------------------------------

(b) The obligations of each of the Loan Guarantors hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any of the Obligated Parties, of
the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any of the Loan Guarantors hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Bank to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations (other than any of the foregoing in which the Bank expressly
modifies the obligations of any Loan Guarantor hereunder); (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower or of all or any part of the Guaranteed Obligations
or any obligations of any other guarantor of or other person liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the Bank with
respect to any collateral securing any part of the Guaranteed Obligations (other
than actions or failures to act by the Bank or any of its Affiliates
constituting gross negligence or willful misconduct); or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any of the Loan Guarantors as
a matter of law or equity (other than the payment in full in cash of the
Guaranteed Obligations or actions or failures to act by the Bank or any of its
Affiliates constituting gross negligence or willful misconduct).

8.4 Defenses Waived. To the fullest extent permitted by applicable law, each of
the Loan Guarantors hereby waives any defense based on or arising out of any
defense of the Borrower or any of the Loan Guarantors or the unenforceability of
all or any part of the Guaranteed Obligations from any cause, or the cessation
from any cause of the liability of the Borrower or any of the Loan Guarantors,
other than the payment in full in cash of the Guaranteed Obligations or any
defense arising from the gross negligence or willful misconduct of the Bank or
any of its Affiliates. Without limiting the generality of the foregoing, each of
the Loan Guarantors irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any of the other Obligated Parties, or any other person. The Bank
may, at its election, foreclose on any collateral securing the Obligations held
by it by one or more judicial or nonjudicial sales, accept an assignment of any
such collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any of the Obligated Parties or exercise any other right or
remedy available to it against any of the Obligated Parties, without affecting
or impairing in any way the liability of such Loan Guarantor under this Loan
Guaranty except to the extent the Guaranteed Obligations have been fully paid in
cash or to the extent the Bank or any of its Affiliates acts or fails to act in
a manner constituting gross negligence or willful misconduct. To the fullest
extent permitted by applicable law, each of the Loan Guarantors waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any of the Loan Guarantors against
any of the Obligated Parties or any security.

 

36



--------------------------------------------------------------------------------

8.5 Rights of Subrogation. No Loan Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any of the Obligated
Parties, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Bank hereunder, under the Loan
Documents and under any agreement, document or instrument evidencing Related
Rate Management Transactions.

8.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of the Borrower,
each of the Loan Guarantors’ obligations under this Loan Guaranty with respect
to that payment shall be reinstated at such time as though the payment had not
been made and whether or not the Bank is in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Bank.

8.7 Information. Each of the Loan Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each of the Loan Guarantors assumes and incurs under this Loan Guaranty, and
agrees that the Bank shall not have any duty to advise any of the Loan
Guarantors of information known to it regarding those circumstances or risks.

8.8 Termination. The Bank may continue to make loans or extend credit to the
Borrower based on this Loan Guaranty until five days after it receives written
notice of termination from any of the Loan Guarantors. Notwithstanding receipt
of any such notice, each of the Loan Guarantors will continue to be liable to
the Bank for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of the Guaranteed Obligations. Any Loan Guarantor’s liability
under this Agreement (including, without limitation, under this Loan Guaranty)
shall automatically cease if such Loan Guarantor ceases to be a Subsidiary as
the result of a transaction or series of related transactions that are not
prohibited by this Agreement, and the Bank agrees to deliver to the Borrower
such instruments of release or other documentation as the Borrower may
reasonably request to evidence any such cessation of liability.

All payments of the Guaranteed Obligations will be made giving effect to the
section 2.8.

8.9 Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any of the Loan
Guarantors under this Loan Guaranty would otherwise be held or determined to be
void, voidable, avoidable, invalid or unenforceable on account of the amount of
such Loan Guarantor’s liability under this Loan Guaranty, then, notwithstanding
any other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the Loan Guarantors or the Bank,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined

 

37



--------------------------------------------------------------------------------

hereunder being the relevant Loan Guarantor’s “Maximum Liability”). This section
with respect to the Maximum Liability of each of the Loan Guarantors is intended
solely to preserve the rights of the Bank to the maximum extent not subject to
avoidance under applicable law, and no Loan Guarantor nor any other person or
entity shall have any right or claim under this section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
of the Loan Guarantors hereunder shall not be rendered voidable under applicable
law. Each of the Loan Guarantors agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of each of the Loan
Guarantors without impairing this Loan Guaranty or affecting the rights and
remedies of the Bank hereunder; provided that, nothing in this sentence shall be
construed to increase any of the Loan Guarantors’ obligations hereunder beyond
its Maximum Liability.

8.10 Contribution. In the event any of the Loan Guarantors (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each of the other Loan
Guarantors (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor.
For purposes of this section 8.10, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any of the Loan Guarantors’ several liability for the entire amount of
the Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each
of the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Bank and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

8.11 Liability Cumulative. The liability of each of the Loan Parties as one of
the Loan Guarantors under this Article 8 is in addition to and shall be
cumulative with all liabilities of each of the Loan Parties to the Bank under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

9. Miscellaneous.

9.1 Survival of Representations and Warranties. The representations and
warranties contained in section 3 hereof and in the other Loan Documents shall
survive closing and execution and delivery of the Notes.

 

38



--------------------------------------------------------------------------------

9.2 Indemnification. Except as incurred as a result of the Bank’s willful
misconduct or gross negligence, each of the Loan Parties agrees to defend,
indemnify and hold harmless the Bank, its directors, officers, employees and
agents from and against any and all loss, cost, expense or liability (including
reasonable attorneys’ fees) incurred in connection with any and all claims or
proceedings (whether brought by a private party or Governmental Authority) as a
result of, or arising out of or relating to:

(a) bodily injury, property damage, abatement or remediation, environmental
damage or impairment or any other injury or damage resulting from or relating to
any Hazardous Materials located on or migrating into, from or through property
previously, now or hereafter owned or occupied by any of the Loan Parties, which
the Bank may incur due to the making of the Loans, the exercise of any of its
rights under the Collateral Documents, or otherwise;

(b) any transaction financed or to be financed, in whole or in part, directly or
indirectly, with the proceeds of any Loan; or

(c) the entering into, performance of and exercise of its rights under any Loan
Document by the Bank.

This indemnity will survive foreclosure of any security interest or mortgage or
conveyance in lieu of foreclosure and the repayment of the Notes and the
discharge and release of any Collateral Documents.

Notwithstanding the foregoing, the foregoing indemnity shall not be available to
the extent that such losses, costs, expenses or liabilities result from a claim
brought by any of the Loan Parties against any indemnitee for breach of the
Bank’s or its Affiliates’ respective obligations hereunder or under any other
Loan Document, if the applicable Loan Party has obtained a final judgment in its
favor on such claim as determined by a court or other tribunal of competent
jurisdiction.

9.3 Expenses. Each of the Loan Parties agree, whether or not the transaction
hereby contemplated shall be consummated, to pay on demand (accompanied by a
reasonably detailed calculation of the amount demanded) (a) all out-of-pocket
expenses incurred by the Bank in connection with the negotiation, execution,
administration, amendment or enforcement of any Loan Document including the
reasonable out-of-pocket fees and expenses of the Bank’s legal counsel, and
(b) all out-of-pocket expenses, including the reasonable fees and expenses of
the Bank’s legal counsel, incurred by the Bank in connection with any
litigation, proceeding or dispute in any way related to this Agreement and the
other Loan Documents. The Bank agrees to provide written notice to the Loan
Parties Representative at any time it has incurred amounts for which it will
seek reimbursement under this section 9.3 in an aggregate amount exceeding
$25,000; provided that failure to provide such notice shall not affect the
obligations of the Loan Parties under this section 9.3. The obligations of each
of the Loan Parties under this section 9.3 will survive payment of the Notes.

 

39



--------------------------------------------------------------------------------

9.4 Notices. Except as otherwise expressly provided in this Agreement, all
notices provided for herein shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile or e-mail transmission addressed as follows, or to such other address,
facsimile number or e-mail address, as applicable, with respect to either party
as such party shall notify the other in writing in accordance herewith; such
notices shall be deemed given when received:

If to the Bank:

JPMorgan Chase Bank, N.A.

20935 Swenson Drive

Suite 400

Waukesha, WI 53186

Attention: Richard Bennett

Facsimile No.: (262) 798-7811

E-mail Address: richard.b.bennett@chase.com

If to the Loan Parties Representative:

Orion Energy Systems, Inc.

2001 Mirro Drive

Manitowoc, WI 54220

Attention: Scott Jensen, Chief Financial Officer

Facsimile No.: (920) 892-5455

E-mail Address: sjensen@oriones.com

With a copy (which shall not constitute notice) to:

Steven R. Barth

Foley & Lardner LLP

777 E. Wisconsin Avenue

Milwaukee, WI 53202

Facsimile No.: (414) 297-4900

sbarth@foley.com

The Bank or the Loan Parties Representative may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

9.5 Setoff. As security for payment of the Obligations, each of the Loan Parties
grants to the Bank a security interest in and lien on any credit balance or
other money now or hereafter owed such Loan Party by the Bank. In addition, each
of the Loan Parties agrees that the Bank may, at any time after the occurrence
and during the continuance of an Event of Default, without prior notice, set off
against any such credit balance or other money all or any part of the
Obligations, irrespective of whether the Bank shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. The Bank agrees to provide prompt written notice of any such
setoff to the Borrower, provided that any failure to give any such notice shall
not invalidate the applicable setoff.

9.6 Participations. Each of the Loan Parties agree that the Bank may, at its
option, sell to another financial institution or institutions participation
interests in any Note and, in

 

40



--------------------------------------------------------------------------------

connection with each such sale and thereafter, disclose to the purchaser or
prospective purchaser of each such interest financial and other information
concerning such Loan Party (subject to such purchaser or prospective purchaser
agreeing to treat such information as confidential as set forth in section
9.16). In the event of a sale by the Bank of a participating interest to a
purchaser, (a) the Bank’s obligations hereunder shall remain unchanged for all
purposes and the Bank shall remain solely responsible for the performance of
such obligations, (b) each of the Loan Parties shall continue to deal solely and
directly with the Bank in connection with the Bank’s rights and obligations
hereunder, (c) all amounts payable by any of the Loan Parties shall be paid
directly to the Bank, (d) the Bank shall not transfer or grant any participating
interest under which the purchaser has the right to approve any amendment to, or
any consent or waive with respect to, this Agreement or any of the other Loan
Documents, except to (i) extend the final maturity date of the Loans hereunder
in which such purchaser is participating, (ii) reduce the interest rate
applicable to the Loans hereunder in which such purchaser is participating,
(iii) release all or substantially all of the collateral or guaranties (except
to the extent expressly provided herein or in any of the Loan Documents)
supporting the Loans hereunder in which such purchaser is participating,
(iv) postpone the payment of, or reduce the amount of, the interest or fees
payable to such purchaser through the Bank (other than a waiver of default
interest) or (v) change the amount or due dates of scheduled principal
repayments or prepayments or premiums and (e) all amounts payable by any of the
Loan Parties hereunder shall (except as set forth below) be determined as if the
Bank had not sold such participation. Each of the Loan Parties agree that if any
portion of the Obligations are due and unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each such purchaser shall be deemed to have, to the extent permitted by
applicable law, the right of setoff in respect of its participating interest to
the same extent as if the amount of its participating interest were owed
directly to it. Each of the Loan Parties further agree that each such purchaser
shall be entitled to the benefits of section 2.7(d) with respect to its
participation in the Bank’s obligation to make Loans; provided that no such
purchaser shall be entitled to receive any greater amount pursuant to that
section than the Bank would have been entitled to receive if no such sale had
occurred.

9.7 Titles. The titles of sections in this Agreement are for convenience only
and do not limit or construe the meaning of any section.

9.8 Severability. In case any provision or obligation under any Loan Document
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

9.9 Parties Bound; Waiver. The provisions of this Agreement shall inure to the
benefit of and be binding upon any successor of any of the parties hereto;
provided that none of the rights of any of the Loan Parties under this Agreement
are assignable, and provided, further, that the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(a) an Event of Default has occurred and is continuing at the time of such
assignment, (b) such assignment is to an Affiliate of the Bank or (c) such
assignment occurs with the sale of all or substantially all of the Bank’s
assets. No delay on the part of the Bank in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, documents
or agreement now existing or hereafter arising.

 

41



--------------------------------------------------------------------------------

9.10 Governing Law. This Agreement is being delivered in and shall be deemed to
be a contract governed by the laws of the State of Wisconsin and shall be
interpreted and the rights and obligations of the parties hereunder enforced in
accordance with the internal laws of that state without regard to the principles
of conflicts of laws providing for the application of the laws of another
jurisdiction.

9.11 Submission to Jurisdiction; Service of Process. ALL JUDICIAL PROCEEDINGS IN
ANY MANNER RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY OBLIGATIONS HEREUNDER OR THEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF WISCONSIN
LOCATED IN MILWAUKEE COUNTY. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF
THE LOAN PARTIES IRREVOCABLY:

(a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO SUCH COURTS;

(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE IN ACCORDANCE WITH SECTION 9.4;

(d) AGREES THAT SERVICE AS PROVIDED IN SECTION 9.11(c) IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND

(e) AGREES THAT THE BANK RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH LOAN PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

9.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

42



--------------------------------------------------------------------------------

9.13 Limitation of Liability. EACH OF THE LOAN PARTIES AND THE BANK HEREBY WAIVE
ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM ANY OTHER PARTY HERETO
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES, OF WHATEVER NATURE,
OTHER THAN ACTUAL DAMAGES.

9.14 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signatures pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart hereto by facsimile or by
electronic transmission (e-mail) shall be as effective as delivery of an
original executed counterpart.

9.15 Entire Agreement. This Agreement and the other Loan Documents shall
constitute the entire agreement of the parties pertaining to the subject matter
hereof and thereof and supersede all prior or contemporaneous agreements and
understandings of the parties in connection therewith.

9.16 Confidentiality. The Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it; (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process; (d) to any other
party to this Agreement; (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement for the benefit of the Borrower containing
provisions substantially the same as those of this section, to (i) any assignee
of or participant in, or any prospective assignee of or in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Rate Management Transaction relating to the Loan
Parties and its obligations; (g) with the consent of the Loan Parties
Representative; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this section or (ii) becomes
available to the Bank on a nonconfidential basis from a source other than the
Loan Parties. For the purposes of this Section, “Information” means all
information received from the Loan Parties relating to the Loan Parties or their
respective businesses, other than any such information that is available to the
Bank on a nonconfidential basis prior to disclosure by the Loan Parties. The
Bank shall be responsible for the failure of any of its Affiliates or its or its
Affiliates’ respective directors, officers, employees and agents, including
accountants, legal counsel and other advisors, to maintain the confidentiality
of Information in accordance with this section 9.16. Any Person required to
maintain the confidentiality of Information as provided in this section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

43



--------------------------------------------------------------------------------

9.17 USA PATRIOT Act Notification. The following notification is provided to
each of the Loan Parties pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Loan Parties: When any of the Loan Parties opens an account, if an individual
the Bank will ask for such Person’s name, taxpayer identification number,
residential address, date of birth and other information that will allow the
Bank to identify such Person, and if not an individual, the Bank will ask for
such Loan Party’s name, taxpayer identification number, business address and
other information that will allow the Bank to identify such Loan Party. The Bank
may also act, if such Person is an individual, to see such Person’s driver’s
license or other identifying documents and, if not an individual, to see such
Loan Party’s legal organizational documents or other identifying documents.

9.18 Disclosure. Each of the Loan Parties and each Subsidiary hereby acknowledge
and agree that the Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties or any Subsidiary and their respective Affiliates. Each of the Loan
Parties agree that the Bank may provide any information or knowledge the Bank
may have about such Loan Party or about any matter relating to this Agreement or
the other Loan Documents to JPMorgan Chase & Co. or any of its subsidiaries or
affiliates or their successors.

[remainder of page intentionally left blank; signature page follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first written above.

 

BANK: JPMORGAN CHASE BANK, N.A. By:  

 

  Richard B. Bennett, Authorized Signor BORROWER: ORION ASSET MANAGEMENT, LLC
By:  

 

  Neal R. Verfuerth, Manager LOAN PARTIES: ORION ENERGY SYSTEMS, INC. By:  

 

  Neal R. Verfuerth, Chairman and   Chief Executive Officer CLEAN ENERGY
SOLUTIONS, LLC By:  

 

  Neal R. Verfuerth, Manager GREAT LAKES ENERGY TECHNOLOGIES, LLC By:  

 

  Neal R. Verfuerth, Manager

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note

 

$                       Milwaukee, Wisconsin   [                         ], 2011

The undersigned, ORION ASSET MANAGEMENT, LLC, a Wisconsin limited liability
company (the “Borrower”), promises to pay to the order of JPMORGAN CHASE BANK,
N.A., a national banking association (the “Bank”), the principal sum of
                     and     /100 Dollars, ($            .    ), together with
interest at the rate, at the times and in the manner provided in the Credit
Agreement referred to below and in this Note.

The unpaid principal balance of this Note shall bear interest from the date
hereof until paid in full as set forth in section 2.3 of the Credit Agreement.
The Borrower shall pay the accrued and unpaid interest on the unpaid principal
balance of this Note as set forth in section 2.3 of the Credit Agreement. The
Borrower shall pay the principal balance of this Note as set forth on Schedule 1
attached hereto, commencing on                     ,      and on the last
Business Day of each month thereafter. Unless sooner paid in full, the
outstanding principal balance of this Note together with all accrued and unpaid
interest thereon shall be paid in full on the earlier of
(a)                          ,     , and (b) the Maturity Date (as defined in
the Credit Agreement).

All payments shall be made in immediately available funds at the principal
office of the Bank at its office set forth in section 2.7 of the Credit
Agreement. The holder of this Note may, from time to time, designate in writing
such other place of payment as it may select.

The provisions hereof shall be binding upon the heirs, legal representatives,
successors and assigns of the Borrower, and shall inure to the benefit of the
Bank, its legal representatives, successors and assigns. The relationship
between the undersigned and the Bank is solely that of borrower and lender, and
nothing contained herein shall in any manner be construed as making such parties
joint venturers or partners or as comprising any other relationship other than
borrower and lender.

Time and exactitude of each of the terms, conditions and provisions herein are
expressly made the essence of this Note and all instruments securing the same.

This Note shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin.

This Note is one of the Notes issued by the Borrower pursuant to that certain
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Loan Parties (as defined therein) and the Bank.

Reference is made to the Credit Agreement for rights and obligations as to
prepayment and acceleration of maturity.

 

A-1



--------------------------------------------------------------------------------

The Borrower waives presentment for payment, notice of dishonor, presentment,
notice of protest, protest and all diligence of collection.

The undersigned agrees to pay all costs of collection, including reasonable
attorneys’ fees as set forth in section 9.3 of the Credit Agreement.

 

ORION ASSET MANAGEMENT, LLC By:  

 

  Name:  

 

  Title:  

 

 

A-2



--------------------------------------------------------------------------------

SCHEDULE 1

[to be completed]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Financial Covenant Compliance Certificate

JPMorgan Chase Bank, N.A.

20935 Swenson Drive

Suite 400

Waukesha, WI 53186

Attention: Richard B. Bennett, Vice President

Dear Sir or Madam:

This Certificate is furnished to you pursuant to Section 5.1(c) of the Credit
Agreement (the “Agreement”) dated as of                  , 2011 by and among the
Loan Parties and you (the “Bank”) concurrently with the delivery of the
financial statements required pursuant to Sections 5.1(a) and 5.1(b), as
applicable, of the Agreement. Capitalized terms not otherwise defined in this
Certificate have the meanings assigned in the Agreement.

The Loan Parties Representative hereby certifies to the Bank that:

1. No Default or Event of Default has occurred and is continuing, except as
described in Attachment 1 hereto (if applicable);

2. The computations set forth on the attached worksheet are true and correct as
of (insert date of quarter end)1 (the “Computation Date”); and

3. There have been no material changes in accounting policies or financial
reporting of the Company or any of its Subsidiaries since the date of the last
compliance certificate delivered to you except as described in Attachment 2
hereto (if applicable).

Dated             , 20    .

 

ORION ENERGY SYSTEMS, INC. By:  

 

  Name:  

 

  Title:  

 

 

1 

The last day of the accounting period for which statements are being
concurrently delivered.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE 1

Existing Liens

1. Liens in favor of Hometown Bank securing the Indebtedness described on
Schedule 6.2, which are subject to the Intercreditor Agreement with Hometown
Bank.

2. Liens in favor of Wisconsin Department of Commerce securing the Indebtedness
described on Schedule 6.2, which are subject to the Intercreditor Agreement with
Wisconsin Department of Commerce.

3. Liens in favor of City of Manitowoc securing the Indebtedness described on
Schedule 6.2, which are subject to the Intercreditor Agreement with City of
Manitowoc.

 

 

S1-1



--------------------------------------------------------------------------------

SCHEDULE 3.1

Subsidiaries

 

Entity

   Jurisdiction of
Organization   

Authorized and Outstanding Shares1

   Percent of Shares
Owned by OES  

OES

   Wisconsin   

Authorized:

230,000,000 consisting of 200,000,000 common stock and 30,000,000 preferred
stock

 

Outstanding:

22,991,900 common stock

0 preferred stock

     N/A   

Borrower

   Wisconsin    N/A      100 % 

CES

   Wisconsin    N/A      100 % 

GLET

   Wisconsin    N/A      100 % 

 

1 

As of August 31, 2011

 

S3.1-1



--------------------------------------------------------------------------------

SCHEDULE 3.4

Litigation

Incorporated herein by reference to OES’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission on July 22, 2011 (File No. 333-145569).

 

S3.4-1



--------------------------------------------------------------------------------

SCHEDULE 3.5

Restricted Payments

None.

 

S3.5-1



--------------------------------------------------------------------------------

SCHEDULE 3.14

Environmental Matters

None.

 

S3.14-1



--------------------------------------------------------------------------------

SCHEDULE 6.2

Indebtedness

 

Lender    Approximate
Principal Amount
as of August 31,
2011  

Hometown Bank (term loan agreement)

   $ 1,501,411.19   

Hometown Bank (SBA 404 loan)

   $ 790,019.02   

Wisconsin Department of Commerce

   $ 469,805.48   

City of Manitowoc

   $ 544,757.48   

First Business Bank (OTA)

   $ 1,605,285.67   

United Financial of Illinois (OTA)

   $ 2,771,664.05   

 

S6.2-1



--------------------------------------------------------------------------------

SCHEDULE 6.3

Contingent Obligations

None.

 

S6.3-1



--------------------------------------------------------------------------------

SCHEDULE 6.7

Investments

None.

 

S6.7-1